Exhibit 10.30

Execution Version

 

      Deal ISIN:    US24785DAA00       Deal CUSIP:    24785DAA0       Facility
ISIN:    US24785DAB82       Facility CUSIP:    24785DAB8

 

 

 

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of November 18, 2014

among

DELTIC TIMBER CORPORATION,

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

SUNTRUST BANK,

as Administrative Agent

and

AMERICAN AGCREDIT, PCA

REGIONS BANK

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

   DEFINITIONS; CONSTRUCTION      1   

Section 1.1.

   Definitions      1   

Section 1.2.

   Classifications of Loans and Borrowings      22   

Section 1.3.

   Accounting Terms and Determination      22   

Section 1.4.

   Terms Generally      23   

ARTICLE II.

   AMOUNT AND TERMS OF THE COMMITMENTS      23   

Section 2.1.

   General Description of Facilities      23   

Section 2.2.

   Revolving Loans      24   

Section 2.3.

   Procedure for Revolving Borrowings      24   

Section 2.4.

   Swingline Commitment      24   

Section 2.5.

   Procedure for Swingline Borrowing; Etc      24   

Section 2.6.

   Funding of Borrowings      26   

Section 2.7.

   Interest Elections      27   

Section 2.8.

   Optional Reduction and Termination of Commitments      28   

Section 2.9.

   Repayment of Loans      28   

Section 2.10.

   Evidence of Indebtedness      28   

Section 2.11.

   Prepayments      29   

Section 2.12.

   Interest on Loans      31   

Section 2.13.

   Fees      31   

Section 2.14.

   Computation of Interest and Fees      32   

Section 2.15.

   Inability to Determine Interest Rates      33   

Section 2.16.

   Illegality      33   

Section 2.17.

   Increased Costs      34   

Section 2.18.

   Funding Indemnity      35   

Section 2.19.

   Taxes      35   

Section 2.20.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      38   

Section 2.21.

   Mitigation of Obligations      40   

Section 2.22.

   Replacement of Lenders      40   

Section 2.23.

   Letters of Credit      41   

Section 2.24.

   Defaulting Lenders      45   

Section 2.25.

   Increase of Revolving Commitments; Additional Lenders      47   

Section 2.26.

   Effect of Amendment and Restatement      49   

Section 2.27.

   Extension of Commitment Termination Date      50   

ARTICLE III.

   CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT      52   

Section 3.1.

   Conditions to Effectiveness      52   

Section 3.2.

   Each Credit Event      54   

Section 3.3.

   Delivery of Documents      55   

ARTICLE IV.

   REPRESENTATIONS AND WARRANTIES      55   

Section 4.1.

   Existence; Power      55   

Section 4.2.

   Organizational Power; Authorization      55   

Section 4.3.

   Governmental Approvals; No Conflicts      56   

Section 4.4.

   Financial Statements      56   

Section 4.5.

   Litigation and Environmental Matters      56   

Section 4.6.

   Compliance with Laws and Agreements      57   

Section 4.7.

   Investment Company Act, Etc.      57   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 4.8.

   Taxes      57   

Section 4.9.

   Margin Regulations      57   

Section 4.10.

   ERISA      57   

Section 4.11.

   Ownership of Property      58   

Section 4.12.

   Disclosure      59   

Section 4.13.

   Labor Relations      59   

Section 4.14.

   Subsidiaries      59   

Section 4.15.

   Foreign Assets Control Regulations, Etc.      59   

Section 4.16.

   Anti-Corruption Laws and Sanctions      60   

ARTICLE V.

   AFFIRMATIVE COVENANTS      60   

Section 5.1.

   Financial Statements and Other Information      60   

Section 5.2.

   Notices of Material Events      62   

Section 5.3.

   Existence; Conduct of Business      62   

Section 5.4.

   Compliance with Laws, Etc.      62   

Section 5.5.

   Payment of Obligations      62   

Section 5.6.

   Books and Records      63   

Section 5.7.

   Visitation, Inspection, Appraisals Etc.      63   

Section 5.8.

   Maintenance of Properties; Insurance      63   

Section 5.9.

   Use of Proceeds and Letters of Credit      63   

Section 5.10.

   Additional Subsidiaries      64   

ARTICLE VI.

   FINANCIAL COVENANTS      64   

Section 6.1.

   Leverage Ratio      64   

Section 6.2.

   Minimum Timber Market Value      64   

ARTICLE VII.

   NEGATIVE COVENANTS      64   

Section 7.1.

   Indebtedness      64   

Section 7.2.

   Negative Pledge      65   

Section 7.3.

   Fundamental Changes      66   

Section 7.4.

   Investments, Loans, Etc.      66   

Section 7.5.

   Restricted Payments      67   

Section 7.6.

   Sale of Assets      67   

Section 7.7.

   Transactions with Affiliates      68   

Section 7.8.

   Restrictive Agreements      68   

Section 7.9.

   Sale and Leaseback Transactions      68   

Section 7.10.

   Hedging Agreements      68   

Section 7.11.

   Amendment to Material Documents      69   

Section 7.12.

   Accounting Changes      69   

Section 7.13.

   Government Regulations      69   

Section 7.14.

   ERISA      69   

ARTICLE VIII.

   EVENTS OF DEFAULT      69   

Section 8.1.

   Events of Default      69   

ARTICLE IX.

   THE ADMINISTRATIVE AGENT      72   

Section 9.1.

   Appointment of Administrative Agent      72   

Section 9.2.

   Nature of Duties of Administrative Agent      72   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.3.

   Lack of Reliance on the Administrative Agent      73   

Section 9.4.

   Certain Rights of the Administrative Agent      74   

Section 9.5.

   Reliance by Administrative Agent      74   

Section 9.6.

   The Administrative Agent in its Individual Capacity      74   

Section 9.7.

   Successor Administrative Agent      74   

Section 9.8.

   Authorization to Execute other Loan Documents      75   

Section 9.9.

   Withholding Tax      75   

Section 9.10.

   Administrative Agent May File Proofs of Claim      76   

ARTICLE X.

   MISCELLANEOUS      77   

Section 10.1.

   Notices      77   

Section 10.2.

   Waiver; Amendments      78   

Section 10.3.

   Expenses; Indemnification      80   

Section 10.4.

   Successors and Assigns      81   

Section 10.5.

   Governing Law; Jurisdiction; Consent to Service of Process      86   

Section 10.6.

   Waiver of Jury Trial      86   

Section 10.7.

   Right of Setoff      87   

Section 10.8.

   Counterparts; Integration      87   

Section 10.9.

   Survival      87   

Section 10.10.

   Severability      88   

Section 10.11.

   Confidentiality      88   

Section 10.12.

   Interest Rate Limitation      88   

Section 10.13.

   Waiver of Effect of Corporate Seal      88   

Section 10.14.

   Independence of Covenants      89   

Section 10.15.

   Patriot Act      89   

Section 10.16.

   No Advisory or Fiduciary Relationship      89   

 

-iii-



--------------------------------------------------------------------------------

Schedules

     

Schedule I

     -       Applicable Margins and Applicable Commitment Fee       Percentage

Schedule II

     -       Revolving Commitment Amounts

Schedule 2.23

     -       Existing Letters of Credit

Schedule 4.14

     -       Subsidiaries

Schedule 7.1

     -       Outstanding Indebtedness

Schedule 7.2

     -       Existing Liens

Schedule 7.4

     -       Existing Investments

Exhibits

     

Exhibit A

     -       Form of Revolving Credit Note

Exhibit B

     -       Form of Swingline Note

Exhibit C

     -       Form of Assignment and Acceptance

Exhibit D

     -       Form of Subsidiary Guarantee Agreement

Exhibit E

     -       Form of Indemnity, Subrogation and Contribution       Agreement

Exhibit 2.3

     -       Form of Notice of Revolving Borrowing

Exhibit 2.5

     -       Form of Notice of Swingline Borrowing

Exhibit 2.7

     -       Form of Notice of Conversion/Continuation

Exhibit 2.19-1

     -       Form of U.S. Tax Compliance Certificate

Exhibit 2.19-2

     -       Form of U.S. Tax Compliance Certificate

Exhibit 2.19-3

     -       Form of U.S. Tax Compliance Certificate

Exhibit 2.19-4

     -       Form of U.S. Tax Compliance Certificate

Exhibit 3.1(b)(v)

     -       Form of Secretary’s Certificate

Exhibit 3.1(b)(viii)

     -       Form of Officer’s Certificate

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”)
is made and entered into as of November 18, 2014, by and among DELTIC TIMBER
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Amended and Restated Revolving Credit
Agreement dated as of May 2, 2013 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”) among the Borrower, the lenders party thereto and SunTrust Bank, as
administrative agent, such lenders established a revolving credit facility in
favor of the Borrower;

WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement to (i) increase the aggregate principal amount of
the revolving credit facility thereunder to $430,000,000 and (ii) make certain
other amendments, modifications and changes, all as more fully set forth herein;

WHEREAS, subject to the terms and conditions of this Agreement, the Borrower and
the Lenders agree to amend and restate the Existing Credit Agreement in
accordance with the terms, conditions and provisions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary of the Borrower or any of its Subsidiaries or shall be merged with
the Borrower or any of its Subsidiaries or (b) any acquisition by the Borrower
or any of its Subsidiaries of the assets of any Person (other than an existing
Subsidiary of the Borrower) which constitutes all or substantially all of the
assets of such Person or which comprises a business unit of such Person.

“Additional Commitment Lender” shall have the meaning set forth in
Section 2.27(c).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that (x) if the rate referred to in clause (i) is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement
and (y) if the rate referred to in clause (i) above is not available at any such
time for any reason, then the rate referred to in clause (i) shall instead be
the interest rate per annum, as determined by the Administrative Agent, to be
the arithmetic average of the rates per annum at which deposits in U. S. Dollars
in an amount equal to the amount of such Eurodollar Loan are offered by major
banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the first
day of such Interest Period (and if such offered rate referred to in this clause
(y) is less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this definition, the
term “Control” shall mean the power, directly or indirectly, either to (i) vote
5% or more of securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; the
terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. As of the
Closing Date, the Aggregate Revolving Commitment Amount equals $430,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee Percentage” shall mean, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Consolidated Total Debt to Consolidated Total Capital Ratio in
effect on such date as set forth on Schedule I attached hereto; provided, that a
change in the Applicable Commitment Fee Percentage resulting from a change in
the Consolidated Total Debt to Consolidated Total Capital Ratio shall be
effective on the second Business Day after which the Borrower delivers the
financial statements required by Section 5.1(a) or (b) and the compliance
certificate required by Section 5.1 (c); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
certificate by the due date as set forth herein, the Applicable Commitment Fee
Percentage shall be at Level IV until such time as such financial statements and
certificate are delivered, at which time the Applicable Commitment Fee
Percentage shall be determined as provided above. Notwithstanding the foregoing,
the Applicable Commitment Fee Percentage for the commitment fee from the Closing
Date until the financial statements and compliance certificate for the fiscal
quarter ending on June 30, 2013 are delivered shall be at Level I. In the event
that any financial statement or compliance certificate delivered hereunder is
shown to be inaccurate (regardless of whether this Agreement or the Revolving
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Percentage based upon the pricing grid set forth on
Schedule I attached hereto (the “Accurate Applicable Percentage”) for any period
that such financial statement or compliance certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or compliance certificate, as the case may be, for such
period, (ii) the Applicable Commitment Fee Percentage shall be adjusted such
that after giving effect to the corrected financial statement or compliance
certificate, as the case may be, the Applicable Commitment Fee Percentage shall
be reset to the Accurate Applicable Percentage based upon the pricing grid set
forth on Schedule I attached hereto for such period and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional commitment fee owing as a result of such Accurate Applicable
Percentage for such period. The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to
Section 2.12(c) or Article VIII.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean with respect to all Revolving Loans outstanding
on any date, a percentage per annum determined by reference to the applicable
Consolidated Total Debt to Consolidated Total Capital Ratio in effect on such
date as set forth on Schedule I attached hereto; provided, that a change in the
Applicable Margin resulting from a change in the Consolidated Total Debt to
Consolidated Total Capital Ratio shall be effective on the second

 

-3-



--------------------------------------------------------------------------------

Business Day after which the Borrower delivers the financial statements required
by Section 5.1(a) or (b) and the compliance certificate required by Section 5.1
(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such certificate by the due date as set
forth herein, the Applicable Margin shall be at Level IV until such time as such
financial statements and certificate are delivered, at which time the Applicable
Margin shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the financial statements and
compliance certificate for the fiscal quarter ending on June 30, 2013 are
delivered shall be at Level I. In the event that any financial statement or
compliance certificate delivered hereunder is shown to be inaccurate (regardless
of whether this Agreement or the Revolving Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin based upon the pricing grid set
forth on Schedule I attached hereto (the “Accurate Applicable Margin”) for any
period that such financial statement or compliance certificate covered, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or compliance certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or compliance certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth on Schedule I attached hereto for
such period and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such Accurate Applicable Margin for such period. The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(c) or Article VIII.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Arranger” shall mean SunTrust Robinson Humphrey, Inc.

“Asset Like Kind Exchange” shall mean a like kind exchange of timber or real
estate development assets of the Borrower or any of its Subsidiaries made in
accordance with Section 1031 and Section 1033 of the Code.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit C attached hereto or any other form approved by
the Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Adjusted LIBO Rate determined on a daily basis for an

 

-4-



--------------------------------------------------------------------------------

Interest Period of one (1) month, plus one percent (1.00%) per annum. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in any of the rates described above in this definition shall be effective
from and including the date such change is announced as being effective.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Collateralize” means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars (in amounts, unless otherwise specified herein, equal to
100% of such obligations), with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than the Murphy Family of 30% or more of the outstanding shares of the
voting stock of the Borrower; or (c) during any period of 24 consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals who are Continuing Directors.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.17(b), by such Lender’s or Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (z) all requests, rules, guidelines or directives issued by a
Governmental Authority in connection with a Lender’s submission or re-submission
of a capital plan under 12 C.F.R. § 225.8 or a Governmental Authority’s
assessment thereof, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

“Closing Date” shall mean November 18, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Worth” shall mean, as of any date, (i) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the sum of (x) the
total liabilities of the Borrower and its Subsidiaries that would be reflected
on the Borrower’s consolidated balance sheet as of such date prepared in
accordance with GAAP and (y) the amount of any write-up in the book value of any
assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP.

“Consolidated Total Capital” shall mean, as of any date, the sum of
(i) Consolidated Total Debt as of such date and (ii) Consolidated Net Worth as
of such date.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries described in the definition of “Indebtedness”,
including, without limitation, the Loans, but excluding Indebtedness of the type
described in subsection (xi) of the definition thereof.

 

-6-



--------------------------------------------------------------------------------

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors of the Borrower on the first day
of such period, (B) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (A) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body, or (C) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (A) and (B) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.12(c).

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Revolving Loan, make a payment to the Issuing Bank in respect of a Letter of
Credit (including failure to make a payment in respect of an LC Disbursement)
and/or make a payment to the Swingline Lender in respect of a Swingline Loan
(each, a “funding obligation”), (ii) such Lender has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder or has defaulted on its funding obligations under any other
loan agreement, credit agreement or similar or other financing agreement unless
such Lender’s failure is based on such Lender’s reasonable and good faith
determination that the conditions precedent to funding such obligation have not
been satisfied and such Lender has notified the Administrative Agent in writing
of the same, (iii) such Lender has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Del-Tin” shall mean Del-Tin Fiber L.L.C., an Arkansas limited liability
company.

“Del-Tin Credit Agreement” shall mean that certain Amended and Restated Letter
of Credit Agreement dated July 21, 2011 by and among Del-Tin, SunTrust Bank, as
administrative agent and the lenders named therein and any and all amendments
thereto, or refinancings or replacements thereof which do not increase the
principal amount thereof or the LC Commitment thereunder.

“Del-Tin Guarantee” shall mean that certain Guarantee Agreement dated April 1,
2013 executed by the Borrower in connection with the Del-Tin Credit Agreement,
pursuant to which the Borrower guarantees the principal amount not exceeding
$30,000,000 in favor of the lenders under the Del-Tin Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).

“Employee Benefit Plan” has that meaning as defined in Section 3(3) of ERISA and
for which the Borrower or an ERISA Affiliate maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by the Borrower or its ERISA Affiliates or on behalf of beneficiaries of such
participants.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute including any regulations
promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 303 of
ERISA and Section 430 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means with respect to the Borrower or any ERISA Affiliate, (i) any
“reportable event”, as defined in Section 4043 of ERISA with respect to a Plan
(other than an event for which the 30-day notice period is waived); (ii) the
failure to make required contributions when due to a Multiemployer Plan or Plan
or the imposition of a Lien in favor of a Plan under Section 430(k) of the Code
or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iv) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, or the imposition of a Lien in favor of the PBGC
under Title IV of ERISA; (v) the receipt from the PBGC or a plan administrator
appointed by the PBGC of any notice relating to

 

-8-



--------------------------------------------------------------------------------

an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan or for the imposition of liability under Section 4069 or 4212(c) of ERISA;
(vii) the incurrence of any liability with respect to the withdrawal or partial
withdrawal from any Plan including the withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (viii) the
incurrence of any Withdrawal Liability with respect to any Multiemployer Plan;
(ix) the receipt of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in reorganization
(within the meaning of Section 4241 of ERISA), or in “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); or (x) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA).

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.22) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.19, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.19(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning in the first recital hereof.

“Existing Letters of Credit” shall mean, collectively, those outstanding letters
of credit issued by SunTrust Bank for the account of Borrower or its
Subsidiaries under the Existing Credit Agreement and set forth on Schedule 2.23.
Such letters of credit shall be deemed issued under Section 2.23 as of the
Closing Date.

“Existing Termination Date” shall have the meaning set forth in Section 2.27(a).

 

-9-



--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning set forth in Section 2.27(a).

“Extension Effective Date” shall have the meaning set forth in Section 2.27(a).

“Extension Request Date” shall have the meaning set forth in Section 2.27(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or

 

-10-



--------------------------------------------------------------------------------

letter of guaranty issued in support of such Indebtedness or obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which any Borrower or any
Subsidiary is a party.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above and
clause (xi) below, (viii) all Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
capital stock of such Person, (x) Off-Balance Sheet Liabilities, and (xi) all
obligations of such Person under Hedging Agreements. The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes of determining the amount of attributed Indebtedness from
Hedging Agreements, the “principal amount” of the obligations of the Borrower or
any Subsidiary in respect to any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

-11-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnity and Contribution Agreement” shall mean the Indemnity, Subrogation and
Contribution Agreement, substantially in the form of Exhibit E, among the
Borrower, the Subsidiary Loan Parties and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.

“Investments” shall have the meaning as set forth in Section 7.4.

“IRS” shall mean the Internal Revenue Service.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.23.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $50,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

 

-12-



--------------------------------------------------------------------------------

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.25.

“Letter of Credit” shall mean any Letter of Credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and shall include the Existing Letters of Credit.

“Leverage Ratio” shall mean, as of any date of determination with respect to the
Borrower, the ratio of (i) Consolidated Total Debt as of such date to
(ii) Consolidated Total Capital.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

-13-



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the LC
Documents, the Subsidiary Guarantee Agreement, the Indemnity and Contribution
Agreement, all Notices of Borrowing, all Notices of Conversion/Continuation and
any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Loan Parties to perform any of their
respective obligations under the Loan Documents, (iii) the rights and remedies
of the Administrative Agent, the Issuing Bank, the Swingline Lender and the
Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and the
Letters of Credit) or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $1,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect to any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Murphy Family” shall mean, collectively, estates and descendants of C.H.
Murphy, Jr., his sisters, any of their spouses or descendants or persons married
to their descendants and any investment entity that is controlled by any of the
foregoing.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Extending Lender” shall have the meaning set forth in Section 2.27(b).

 

-14-



--------------------------------------------------------------------------------

“Note Purchase Agreement” shall mean that certain Amended and Restated Note
Purchase Agreement, dated as of March 30, 2007, by and between the Borrower and
American Agcredit, PCA, relating to $40,000,000 Series A Senior Notes due
December 18, 2016, as the same may be amended or otherwise modified and in
effect from time to time, or as it may be refinanced or replaced by a credit
facility that does not increase the principal amount thereof.

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b) hereof.

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.5.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document or otherwise
with respect to any Loan or Letter of Credit, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender)
incurred, or required to be reimbursed, by the Borrower, in each case, pursuant
to this Agreement or any other Loan Document), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, and all obligations arising under Hedging
Agreements relating to the foregoing to the extent permitted hereunder, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.

 

-15-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(e).

“Patriot Act” shall have the meaning set forth in Section 3.1(b)(xiii).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean

(i) Liens imposed by law for taxes or special assessments not yet due or which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;

(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

-16-



--------------------------------------------------------------------------------

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

-17-



--------------------------------------------------------------------------------

“Plan” means any Employee Benefit Plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect of which the Borrower or any ERISA Affiliate either
(i) maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them (or on behalf of
beneficiaries of such participants) or (ii) is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or a “contributing sponsor” (as defined in
ERISA Section 4001(a)(13)).

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender, or
(ii) whose Parent Company or a financial institution affiliate thereof has
notified the Administrative Agent, or has stated publicly, that such Person will
not comply with its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement unless such failure is
based on such Person’s reasonable and good faith determination that the
conditions precedent to funding such obligation have not been satisfied. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

“Pro Forma Basis” means, for purposes of calculating compliance with respect to
a proposed Acquisition, that such transaction shall be deemed to have occurred
as of the first day of the four fiscal-quarter period ending as of the most
recent fiscal quarter end preceding the effective date of such Acquisition. For
purposes of any such calculation in respect of any Acquisition as referred to in
Section 7.4(g): (a) any Indebtedness incurred or assumed in connection with such
transaction which is not retired in connection with such transaction (i) shall
be deemed to have been incurred as of the first day of the applicable period,
and (ii) if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination;
(b) income statement items (whether positive or negative) and capital
expenditures attributable to the Person or property acquired in such
Acquisition, shall be included beginning as of the first day of the applicable
period; and (c) pro forma adjustments may be included to the extent that such
adjustments are calculated in a manner not inconsistent with GAAP and would give
effect to events that are: (y) directly attributable to such transaction and
(z) expected to have a continuing impact on the Borrower and its Subsidiaries.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent in connection with any
Acquisition referred to in Section 7.4(g), which shall contain a reasonably
detailed calculation of compliance with the ratio requirements of
Section 7.4(g), upon giving effect to the applicable transaction on a Pro Forma
Basis, as of the most recent fiscal quarter end preceding the date of the
applicable Acquisition.

“Pro Rata Share” shall mean with respect to any Revolving Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Revolving Commitment (or if such Revolving Commitments have been terminated or
expired or the Loans

 

-18-



--------------------------------------------------------------------------------

have been declared to be due and payable, such Lender’s Loan funded under such
Revolving Commitment), and the denominator of which shall be the sum of such
Revolving Commitments of all Lenders (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Loans of all Lenders funded under such Revolving Commitments).

“Qualified Plan” means an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” shall have the meaning set forth in Section 10.4(c).

“Regulation D, T, U, X and Y” shall mean Regulation D, T, U, X and Y,
respectively, of the Board of Governors of the Federal Reserve System, as the
same may be in effect from time to time, and any successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure; provided, however, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants and
compliance certificates only, the chief financial officer or the treasurer of
the Borrower.

 

-19-



--------------------------------------------------------------------------------

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.25(e), or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance Agreement executed by such Person
as an assignee, as the same may be increased or decreased pursuant to terms
hereof.

“Revolving Commitment Termination Date,” or “Commitment Termination Date” means
the earliest of (i) November 17, 2019; provided, that, if such date is extended
pursuant to Section 2.27, such extended date as determined pursuant to such
Section; provided, further, that, in each case, if such date is not a Business
Day, such date shall be the next preceding Business Day, (ii) the date on which
the Revolving Commitments are terminated pursuant to Section 2.8 or Section 8.1
and (iii) the date on which all amounts outstanding under this Agreement have
been declared or have automatically become due and payable (whether by
acceleration or otherwise).

“Revolving Credit Availability Period” shall mean the period from the Closing
Date to the Revolving Commitment Termination Date.

“Revolving Credit Exposure” shall mean, for any Lender at any time of
determination, the sum of the outstanding principal amount of such Lender’s
Revolving Loans, such Lender’s LC Exposure and such Lender’s Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) and/or (b).

 

-20-



--------------------------------------------------------------------------------

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
substantially in the form of Exhibit D, made by the Subsidiary Loan Parties in
favor of the Administrative Agent for the benefit of the Lenders, as amended,
restated, supplemented or otherwise modified from time to time.

“Subsidiary Loan Party” shall mean any Subsidiary.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.5, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially in the form of Exhibit B.

“Swingline Rate” shall mean the rate as offered by the Administrative Agent and
accepted by the Borrower. The Borrower shall have no obligation to accept this
rate and the Administrative Agent shall have no obligation to provide this rate.

 

-21-



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Timber Market Value” shall mean the lessor of (i) the fair market value of all
timber owned by the Borrower or any of its Subsidiaries as determined by
reference to the average price received by Borrower or any of its Subsidiaries
for their sales of timber for the preceding four quarters multiplied by the
current quarter’s ending inventory of timber, or (ii) if an appraisal is
requested by the Administrative Agent, the appraised value of all timber owned
by the Borrower or any of its Subsidiaries as determined in accordance with
Section 5.7.

“Total Senior Indebtedness” shall mean the Aggregate Revolving Commitments plus
the Indebtedness evidenced by the Note Purchase Agreement.

“Type” when used in reference to a Loan or Borrowing, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.19(g).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “ Revolving Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 5.1(a); provided, that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. Furthermore, the Borrower hereby agrees
that any election pursuant to FASB ASC 825 shall be disregarded for all purposes
of this Agreement, including, without limitation, for calculating financial
ratios herein and determining compliance with the financial covenants herein.

 

-22-



--------------------------------------------------------------------------------

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. To the
extent that any of the representations and warranties contained in Article IV
under this Agreement is qualified by “Material Adverse Effect”, then the
qualifier “in all material respects” contained in Section 3.2(b) and the
qualifier “in any material respect” contained in Section 8.1(c) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which the Lenders severally
agree (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.23, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
and (iv) each Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitments from time to time in effect.

 

-23-



--------------------------------------------------------------------------------

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans , ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the sum of the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitments. During the Availability Period,
the Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $2,000,000 or a larger multiple
of $1,000,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $100,000; provided,
that Base Rate Loans made pursuant to Section 2.5 may be made in lesser amounts
as provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed ten (10). Promptly following the receipt of a
Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower,
from time to time from the Closing Date to the Revolving Commitment Termination
Date, in an aggregate principal amount outstanding at any time not to exceed the
lesser of (i) the Swingline Commitment then in effect and (ii) the difference
between the Aggregate Revolving Commitments and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.

Section 2.5. Procedure for Swingline Borrowing; Etc. (a) The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Swingline Borrowing (“Notice of Swingline Borrowing”) prior
to 12:00 noon on the requested date of each Swingline Borrowing. Each Notice of
Swingline Borrowing shall be irrevocable and shall specify: (i) the principal
amount of such Swingline Loan, (ii) the date of

 

-24-



--------------------------------------------------------------------------------

such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate and shall have an Interest Period (subject to the definition thereof) as
agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 3:00 p.m. on the requested date of such
Swingline Loan. The Administrative Agent will notify the Lenders on a quarterly
basis if any Swingline Loans occurred during such quarter.

(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

(c) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

(d) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.5(b)
or to purchase the participating interests pursuant to Section 2.5(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, any other Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (i) at the Federal Funds Rate until the second Business

 

-25-



--------------------------------------------------------------------------------

Day after such demand and (ii) at the Base Rate at all times thereafter. Until
such time as such Lender makes its required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of the
unpaid participation for all purposes of the Loan Documents. In addition, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section,
until such amount has been purchased in full.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.5. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is participating that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate for up
to two (2) days and thereafter at the rate specified for such Borrowing. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

-26-



--------------------------------------------------------------------------------

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing (a “Notice of Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to 10:00
a.m. one (1) Business Day prior to the requested date of a conversion into a
Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to
a continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

-27-



--------------------------------------------------------------------------------

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$2,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitments to an
amount less than the outstanding Revolving Credit Exposures of all Lenders. Any
such reduction in the Aggregate Revolving Commitments shall result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment and the LC Commitment. The Administrative
Agent will promptly notify the Lenders upon receipt of any written request by
the Borrower to reduce or terminate the Aggregate Revolving Commitments pursuant
to this Section.

(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than five (5) Business Days’ prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of Section 2.24 will apply to all amounts
thereafter paid by the Borrower for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that (i) no Event of Default shall have occurred and
be continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any Lender may have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the date agreed
upon by the Borrower and the Swingline Lender applicable to such Borrowing and
if no date is agreed upon, the last day of each month and (ii) the Revolving
Commitment Termination Date.

Section 2.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from

 

-28-



--------------------------------------------------------------------------------

time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.7, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.7,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b) The Borrower will execute and deliver to each Lender a Revolving Credit Note
and, in the case of the Swingline Lender only, a Swingline Note, payable to the
order of such Lender.

Section 2.11. Prepayments.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 11:00 a. m. on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.12(d); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.18. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.3
or in the case of a Swingline Loan pursuant to Section 2.5. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.

(b) If at any time the Revolving Credit Exposure of all Lenders exceeds the
aggregate principal amount of the Revolving Credit Commitments at such time, the
Borrower shall immediately repay Swingline Loans and Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.18. Each prepayment of a
Borrowing shall be applied ratably first to the

 

-29-



--------------------------------------------------------------------------------

Swingline Loans to the full extent thereof, then to the Revolving Base Rate
Loans to the full extent thereof, and finally to Revolving Eurodollar Loans to
the full extent thereof. If the LC Exposure should exceed the LC Commitment, the
Borrower shall immediately deliver cash collateral for such excess in the manner
set forth in Section 2.23(g).

(c) Immediately upon receipt by the Borrower of proceeds of the sale or
disposition by the Borrower or any of its Subsidiaries of any of their assets
(other than proceeds from the sale of assets in the ordinary course of
business), the total consideration of which exceeds $5,000,000 in the aggregate
(including condemnation proceeds), the Borrower shall prepay the Loans in an
amount equal to all such proceeds, net of commissions, taxes paid or reasonably
estimated by the Borrower to be payable in connection with such transaction in
the current year or the immediately following year and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower in connection therewith (in each case,
paid to non-Affiliates) provided, however, if the Borrower intends to (i) enter
into an Asset Like Kind Exchange, the Borrower shall have no obligation to so
prepay the Loans if, within 180 days of receipt of such proceeds, the Borrower
shall have used such net cash proceeds for the purchase of timber or real estate
assets to replace the sold or disposed assets according to the terms of such
Asset Like Kind Exchange; or (ii) replace any other assets, the Borrower shall
have no obligation to so prepay the Loans if, within 180 days of receipt of such
proceeds, the Borrower shall have used such net cash proceeds for capital
investments to replace the sold or disposed assets; provided, further, however,
that if such Asset Like Kind Exchange or capital investment does not occur
within such 180-day period, such prepayment shall be due on the first Business
Day following the expiration of the applicable Asset Like Kind Exchange or
capital investment period set forth above along with a detailed calculation
showing all deductions from gross proceeds in order to arrive at net cash
proceeds. Any such prepayments shall be applied in accordance with paragraph
(e) below.

(d) If the Borrower issues any capital stock, any other equity interests, or any
debt securities (other than a permitted refinancing of the Note Purchase
Agreement which does not increase the principal amount thereof, or notes payable
issued in connection with any timber land acquisition), then no later than the
Business Day following the date of receipt of any cash proceeds thereof, the
Borrower shall prepay the Loans in an amount equal to all such cash proceeds,
net of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with paragraph (e) below.

(e) Any prepayments made by the Borrower pursuant to paragraphs (c) or (d) above
shall be applied as follows: first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents;
second, to all other fees and reimbursable expenses of the Lenders then due and
payable pursuant to any of the Loan Documents, pro rata to the Lenders based on
their respective Pro Rata Shares of thereof; third, to interest then due and
payable on Loans made to the Borrower, pro rata to the Lenders based on their
respective Pro Rata Shares thereof; and fourth, to the principal balance of the
Revolving Loans until the same shall have been paid in full, pro rata to the
Lenders based on their respective Pro Rata Shares thereof.

 

-30-



--------------------------------------------------------------------------------

Section 2.12. Interest on Loans.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate plus
the Applicable Margin for Base Rate Loans, in each case as in effect from time
to time, and on each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan, plus the Applicable Margin
for Eurodollar Loans in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.

(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional
2% per annum.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months or 90 days, on each
day which occurs every three months or 90 days, as the case may be, after the
initial date of such Interest Period, and on the Revolving Commitment
Termination Date. Interest on any Loan which is converted into a Loan of another
Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.13. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon by the Borrower and the
Administrative Agent.

(b) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Percentage (determined daily in accordance with
Schedule I) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. Accrued commitment fees shall be payable
in arrears on the last day of each March, June, September and December of each
year and on the Revolving Commitment Termination Date, commencing on the first
such date after the Closing Date. For purposes of computing commitment fees with

 

-31-



--------------------------------------------------------------------------------

respect to the Revolving Commitments, the Revolving Commitment of each Lender
shall be deemed used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender, but Swingline Loans shall not be deemed usage of the
Revolving Commitments.

(c) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent, for the account of each Lender, a Letter of Credit fee with respect to
its participation in each Letter of Credit, which shall accrue at the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Commitment
Termination Date) and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate agreed upon by the Borrower and the Issuing
Bank pursuant to that certain letter agreement dated July 6, 2005 among the
Borrower, the Issuing Bank and the Arranger, such fee to be based upon the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably canceled, whichever
is later), as well as the Issuing Bank’s standard fees with respect to issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.

(d) Payments. Accrued fees under subsection (c) of this Section, shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on the first such date after the Closing Date and on the
Revolving Commitment Termination Date.

(e) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to subsections
(b) and (c) of this Section (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees), or any amendment fees
hereafter offered to any Lender, and the pro rata payment provisions of
Section 2.20 will automatically be deemed adjusted to reflect the provisions of
this Section; provided that (a) to the extent that a portion of the LC Exposure
of a Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
subsection (a)(i) of Section 2.24, such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Revolving Commitments and (b) to the extent any portion of such LC
Exposure cannot be so reallocated, such fees will instead accrue for the benefit
of and be payable to the Issuing Bank.

Section 2.14. Computation of Interest and Fees.

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

-32-



--------------------------------------------------------------------------------

Section 2.15. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining Adjusted LIBO Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.

Section 2.16. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

-33-



--------------------------------------------------------------------------------

Section 2.17. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or on the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loans made by such Lender or any Letter of Credit or any participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity ratios or requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

-34-



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrower shall pay any such Lender or such Issuing Bank, as
applicable, such amount or amounts within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

Section 2.18. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.18 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

Section 2.19. Taxes.

(a) For purposes of this Section, the term “Lender” includes the Issuing Bank
and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

-35-



--------------------------------------------------------------------------------

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the

 

-36-



--------------------------------------------------------------------------------

Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.19-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

-37-



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.19-2 or
Exhibit 2.19-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.19-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.17,
2.18 or 2.19, or otherwise) prior to 1:00 p.m., on the date when due, in
immediately available funds, without set-off

 

-38-



--------------------------------------------------------------------------------

or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.17,
2.18 and 2.19 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements or Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements or Swingline Loans; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

-39-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, the amount or
amounts due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(b), 2.20(c) or (d), 10.3(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.21. Mitigation of Obligations. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.22. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.17, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.19, (c) any Lender is a Defaulting Lender, (d) any Lender is a
Non-Extending Lender, or (d) in connection with any proposed amendment, waiver,
or consent, the consent of all of the Lenders, or all of the Lenders directly
affected thereby, is required pursuant to Section 10.2, and any such Lender
refuses to consent to such amendment, waiver or consent as to which the Required
Lenders have consented, then, in each case, the Borrower may, at its sole
expense and effort (but without prejudice to any rights or remedies the Borrower
may have against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided, that (i) the Borrower
shall have received the prior written consent

 

-40-



--------------------------------------------------------------------------------

of the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) prior to, or contemporaneous with, the replacement of such Lender, such
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including, without limitation,
any amounts then due and owing under Section 2.17 and/or Section 2.19), from the
assignee (in the case of such outstanding principal and accrued interest) and
from the Borrower (in the case of all other amounts) and (iii) in the case of a
claim for compensation under Section 2.17 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments.

Section 2.23. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.23(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Commitment Termination Date;
(ii) each Letter of Credit shall be in a stated amount of at least $100,000; and
(iii) the Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the aggregate LC Exposure, plus the aggregate outstanding Revolving Loans of
all Lenders, would exceed the Aggregate Revolving Commitments. Upon the issuance
of each Letter of Credit each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation. As of the Closing Date, each of the Existing Letters of Credit
shall be deemed issued under this Section and shall thereafter be deemed Letters
of Credit, subject to the terms hereof. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit , the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have

 

-41-



--------------------------------------------------------------------------------

executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.23(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any

 

-42-



--------------------------------------------------------------------------------

setoff, counterclaim, recoupment, defense or other right that such Lender or any
other Person may have against the Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section 2.23 on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay Default Interest on such amount.

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (g) or
(h) of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of

 

-43-



--------------------------------------------------------------------------------

the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit as a
result of the occurrence of an Event of Default, such cash collateral so posted
(to the extent not so applied as aforesaid) shall be returned to the Borrower
within three Business Days after all Events of Default have been cured or
waived.

(h) Promptly following the end of each fiscal quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
fiscal quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

 

-44-



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree, that in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.24. Defaulting Lenders.

(a) If any Lender becomes, and during the period it remains, a Defaulting Lender
or Potential Defaulting Lender, the following provisions shall apply,
notwithstanding anything to the contrary in this Agreement:

(i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the below proviso in this clause (i), automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving

 

-45-



--------------------------------------------------------------------------------

Commitments; provided that (a) the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated, for any reason, or with respect to the LC Exposure and Swingline
Exposure of any Potential Defaulting Lender, the Borrower will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swingline Lender), (a) Cash Collateralize the
obligations of the Borrower to the Issuing Bank or Swingline Lender in respect
of such LC Exposure or Swingline Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure and Swingline Exposure of such Defaulting Lender or such Potential
Defaulting Lender, or (b) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; provided
that (a) the sum of each Non-Defaulting Lender’s Revolving Credit Exposure may
not in any event exceed the Revolving Commitment of such Non-Defaulting Lender,
and (b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or Potential Defaulting Lender, or cause such
Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting Lender;

(iii) except as otherwise provided herein, any amount paid by the Borrower for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will be retained
by the Administrative Agent in a segregated non-interest bearing account until
the termination of the Revolving Commitments at which time the funds in such
account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender under this
Agreement, third, if so determined by the Administrative Agent or requested by
the Issuing Bank or Swingline Lender, to be held as cash collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Swingline Loan or Letter of Credit, fourth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline

 

-46-



--------------------------------------------------------------------------------

Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lender against that Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and sixth, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this clause (iii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing that any Defaulting Lender should no longer be
deemed to be a Defaulting Lender or a Potential Defaulting Lender should no
longer be deemed to be a Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, the LC Exposure and the Swingline Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Revolving Commitment,
and such Lender will purchase at par such portion of outstanding Revolving Loans
of the other Lenders and/or make such other adjustments as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Exposure of
the Lenders to be on a pro rata basis in accordance with their respective
Revolving Commitments, whereupon such Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing), and if any cash collateral has
been posted with respect to such Defaulting Lender or Potential Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder.

Section 2.25. Increase of Revolving Commitments; Additional Lenders.

(a) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may, from time to time, upon prior notice to the Administrative
Agent (which shall promptly notify each Lender following its receipt thereof),
propose to increase the Aggregate Revolving Commitments up to an amount that
would not exceed $480,000,000 in the aggregate (the amount of any such increase,
the “Additional Commitment Amount”). Each Lender shall have the right for a
period of 15 days following receipt of such notice to elect by written notice to
the Borrower and the Administrative Agent, to increase its Revolving Commitment
by a principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender shall have

 

-47-



--------------------------------------------------------------------------------

any obligation to increase its Revolving Commitment and any decision by a Lender
to increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender. Any Lender which does not respond within
such 15 day period shall be deemed to have advised the Administrative Agent and
the Borrower that it has elected not to increase its Revolving Commitment.

(b) If one or more Lenders shall elect not to increase its Revolving Commitment
pursuant to subsection (a) of this Section, the Administrative Agent shall,
promptly after the end of such 15-day period or promptly after the date the
Administrative Agent shall have received all written responses from the Lenders,
whichever shall occur first, notify all other Lenders (the “Consenting Lenders”)
of the amount of the Additional Commitment Amount that remains unsubscribed (the
“Unsubscribed Amount”). Each such Consenting Lender shall have the right for a
period of 10 days following receipt of such notice to elect by written notice to
the Borrower and the Administrative Agent, to increase its Revolving Commitment
by a principal amount up to the remaining Unsubscribed Amount. The sum of the
increases in the Revolving Commitments of the Consenting Banks pursuant to
subsections (a) and (b) of this Section shall not in the aggregate exceed the
Additional Commitment Amount; provided, however, that if accepted by the
Borrower, and subject to the right of any Consenting Bank to promptly revoke its
prior election to increase its Revolving Commitment in such event, such
increases in the Commitments of the Consenting Lenders may exceed the
Unsubscribed Amount (but shall in no event cause the total Aggregate Revolving
Commitments in effect to exceed $480,000,000). If the sum of the additional
increases in the Revolving Commitments of the Consenting Lenders pursuant to
this subsection (b) exceeds the Unsubscribed Amount, or any greater amount
accepted by the Borrower as provided in the immediately preceding sentence, then
the additional increases in Revolving Commitments pursuant to this subsection
(b) shall be reduced pro-rata such that amount of the Consenting Lender’s
Commitments increased pursuant to this subsection (b) shall not exceed the
Unsubscribed Amount or such greater amount, as applicable.

(c) If the Consenting Lenders shall not increase their Revolving Commitments
pursuant to subsection (a) and (b) of this Section in an amount equal to the
Additional Commitment Amount, then not later than 20 days after the expiration
of the period set forth in subsection (b) of this Section, the Borrower may
designate in writing to the Administrative Agent other financial institutions
which at the time agree to become parties to this Agreement (each an “Additional
Lender”); provided, however, that any new financial institution must be
acceptable to the Administrative Agent. The sum of the increases in the
Revolving Commitments of the Consenting Lenders pursuant to subsections (a) and
(b), plus the Commitments of the Additional Lenders pursuant to this subsection
(c), shall not in the aggregate exceed the Additional Commitment Amount.

(d) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance satisfactory to the Administrative
Agent signed by the Borrower, by each Additional Lender and by each Consenting
Lender, setting forth the new Revolving Commitments of such Lenders and setting
forth the

 

-48-



--------------------------------------------------------------------------------

agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with such evidence of
appropriate authorization on the part of the Borrower with respect to the
increase in the Revolving Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.

(e) Upon the acceptance of any such agreements and documentation by the
Administrative Agent, the total Revolving Commitments shall automatically be
increased by the amount of the Revolving Commitments added through such
agreements and this Agreement (including Schedule II) shall automatically be
deemed amended to reflect the Revolving Commitments of all Lenders after giving
effect to such additional Revolving Commitments and Additional Lenders, as
applicable.

(f) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section that is not Pro Rata among all Lenders, and effective
upon such increase, the amount of the participations held by the Lenders
(including any Additional Lenders) in the Revolving Credit Exposure shall be
adjusted such that, after giving effect to such adjustments, each Lender
(including each Additional Lender) shall hold participations in each such
Revolving Credit Exposure in the proportion of its respective Revolving
Commitment bears to the aggregate Revolving Commitments after giving effect to
such increase.

Section 2.26. Effect of Amendment and Restatement.

(a) Upon this Agreement becoming effective pursuant to Section 3.1, from and
after the Closing Date: (a)(i) all outstanding “Revolving Loans” (as such term
is defined in the Existing Credit Agreement) shall be deemed to be Revolving
Loans outstanding hereunder, (ii) all outstanding “Swingline Loans” (as such
term is defined in the Existing Credit Agreement), if any, shall be deemed to be
Swingline Loans outstanding hereunder and (iii) each outstanding “Letter of
Credit” (as such term is defined in the Existing Credit Agreement), if any,
shall be deemed to be a Letter of Credit issued and outstanding hereunder;
(b) all terms and conditions of the Existing Credit Agreement, as amended and
restated by this Agreement, shall be and remain in full force and effect, as so
amended, and shall constitute the legal, valid, binding and enforceable
obligations of the Borrower to the Lenders and the Administrative Agent; (c) the
terms and conditions of the Existing Credit Agreement shall be amended as set
forth herein and, as so amended and restated, shall be restated in their
entirety, but shall be amended only with respect to the rights, duties and
obligations among the Borrower, the Lenders and the Administrative Agent
accruing from and after the Closing Date; (d) all indemnification obligations of
the Loan Parties under the Existing Credit Agreement and any other “Loan
Document” as defined therein shall survive the execution and delivery of this
Agreement and shall continue in full force and effect for the benefit of the
Lenders, the Administrative Agent, and any other Person indemnified under the
Existing Credit Agreement or such other Loan Document at any time prior to the
Closing Date; (e) the Obligations incurred under the Existing Credit Agreement
shall, to the extent outstanding on the Closing Date, continue outstanding under
this Agreement and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Agreement, and this Agreement shall
not constitute a substitution or novation of such Obligations or any of the
other rights, duties and obligations of

 

-49-



--------------------------------------------------------------------------------

the parties hereunder; (f) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Administrative Agent under the Existing Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby; and (g) any and
all references in the Loan Documents to the Existing Credit Agreement shall,
without further action of the parties, be deemed a reference to the Existing
Credit Agreement, as amended and restated by this Agreement, and as this
Agreement shall be further amended, modified, supplemented or amended and
restated from time to time hereafter.

(b) The Administrative Agent, the Lenders and the Borrower agree that the
Revolving Loan Commitment (as defined in the Existing Credit Agreement) of each
of the Lenders immediately prior to the effectiveness of this Agreement shall be
reallocated among the Lenders such that, immediately after the effectiveness of
this Agreement in accordance with its terms, the Revolving Commitment of each
Lender shall be as set forth on Schedule II. In order to effect such
reallocations, assignments shall be deemed to be made among the Lenders in such
amounts as may be necessary, and with the same force and effect as if such
assignments were evidenced by the applicable Assignment and Acceptance (but
without the payment of any related assignment fee), and no other documents or
instruments shall be required to be executed in connection with such assignments
(all of which such requirements are hereby waived). Further, to effect the
foregoing, each Lender agrees to make cash settlements in respect of any
outstanding Revolving Loans (including cash settlements to those lenders party
to the Existing Credit Agreement who have elected not to be a Lender under this
Agreement, if any, on the Closing Date), either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, such
that after giving effect to this Agreement, each Lender holds Revolving Loans
equal to its Pro Rata Share (based on the Revolving Commitment of each Lender as
set forth on Schedule II).

Section 2.27. Extension of Commitment Termination Date.

(a) The Borrower may, from time to time after the first anniversary of the
Closing Date, but at least 45 days prior to the Revolving Commitment Termination
Date then in effect, by written notice to the Administrative Agent request that
each Lender extend the Revolving Commitment Termination Date then in effect for
such Lender (the “Existing Termination Date”) for an additional one year from
the Existing Termination Date, effective as of a date selected by the Borrower
(the “Extension Effective Date”); provided, that (i) the Borrower may only make
one such request during any period of 365 consecutive days, (ii) no more than
two (2) such requests may be made during the term of this Agreement and (ii) the
Extension Effective Date shall be at least 45 days, but not more than 60 days,
after the date such extension request is received by the Administrative Agent
(the “Extension Request Date”). Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender of such request. If a
Lender agrees, in its sole discretion, to so extend the Revolving Commitment
Termination Date applicable to its Revolving Commitment (an “Extending Lender”),
it shall deliver to the Administrative Agent a written notice of its agreement
to do so no later than 15 days after the Extension Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend the Existing Termination Date (and such
agreement shall be irrevocable until the Extension Effective Date).

 

-50-



--------------------------------------------------------------------------------

(b) The Revolving Commitment of any Lender that fails to accept or respond to
the Borrower’s request for extension of the Revolving Commitment Termination
Date within the time period provided above (a “Non-Extending Lender”) shall be
terminated on the Revolving Commitment Termination Date then in effect for such
Lender (without regard to any extension by other Lenders) and on such Existing
Termination Date the Borrower shall pay in full the unpaid principal amount of
all Revolving Loans owing to such Non - Extending Lender, together with all
accrued and unpaid interest thereon and all accrued and unpaid fees owing to
such Non -Extending Lender under this Agreement to the date of such payment of
principal and all other amounts due to such Non - Extending Lender under this
Agreement. The Administrative Agent shall promptly notify each Extending Lender
of the aggregate Revolving Commitments of the Non-Extending Lenders.

(c) The Borrower shall have the right to replace each Non - Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Commitment Lender”) as provided in
Section 2.22; provided that each of such Additional Commitment Lenders shall
enter into an Assignment and Acceptance pursuant to which such Additional
Commitment Lender shall, effective as of the Existing Maturity Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

(d) If (and only if) the total of the Commitments of the Extending Lenders and
the additional Commitments of the Additional Commitment Lenders shall be more
than 50% of the Aggregate Revolving Commitments in effect immediately prior to
the Existing Termination Date, then, effective as of the Extension Effective
Date, the Revolving Commitment Termination Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Termination Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement. For the avoidance of doubt, the Borrower shall be
permitted, on the Existing Termination Date applicable to any Non-Extending
Lender, pay any such Non-Extending Lender in full for all principal, interest
and other amounts owing to such Non-Extending Lender under this Agreement and
reduce the Aggregate Revolving Commitments of the Lenders by the amount of the
Commitments of such Non-Extending Lenders on such Existing Termination Date.

(e) As a condition precedent to the effectiveness of such extension, the
Borrower shall deliver to the Administrative Agent a certificate (together with
certified resolutions adopted by the Borrower approving or otherwise consenting
to such extension) on or prior to the Existing Maturity Date signed by a
Responsible Officer of the Borrower certifying that, before and after giving
effect to such extension, (i) the representations and warranties contained in
Article IV are true and correct in all material respects (except to the extent
that such representations and warranties are already qualified by materiality,
in which case they shall be true and correct in all respects) on and as of such
date, except to the extent that such representations and warranties

 

-51-



--------------------------------------------------------------------------------

specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent that such representations and
warranties are already qualified by materiality, in which case they shall be
true and correct in all respects) as of such earlier date, and (ii) no Default
or Event of Default exists.

(f) This Section shall supersede any provisions in Section 2.20 or Section 10.02
to the contrary.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or the Arranger.

(b) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party thereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) duly executed Notes payable to such Lender;

(iii) a duly executed Subsidiary Guarantee Agreement and Indemnity and
Contribution Agreement;

(iv) [intentionally omitted];

(v) a certificate of the Secretary or Assistant Secretary of each Loan Party,
substantially in the form of Exhibit 3.1(b)(v), attaching and certifying copies
of its bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;

(vi) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
entity;

 

-52-



--------------------------------------------------------------------------------

(vii) a favorable written opinion of Jim F. Andrews, Jr., General Counsel of the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

(viii) a certificate, substantially in the form of Exhibit 3.1(b)(viii), dated
the Closing Date and signed by a Responsible Officer, confirming compliance with
the conditions set forth in paragraphs (a), (b) and (c) of Section 3.2 including
a representation that no event or condition has occurred since the last audited
financial statements which would have a Material Adverse Effect;

(ix) a duly executed Notice of Borrowing, if applicable;

(x) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any contractual obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired;

(xi) copies of the consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended 2011, 2012, and 2013, including balance
sheets, income and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, and such other financial information as the Administrative Agent may
reasonably request;

(xii) confirmation that no litigation, investigation or proceeding of or before
any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

(xiii) all information the Administrative Agent and each Lender may request with
respect to the Borrower and its Subsidiaries in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and any other “know your customer” or similar laws or
regulations; and

(xiv) certificates of insurance issued on behalf of insurers of the Borrower and
all guarantors, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by the Borrower and all
guarantors, naming the Administrative Agent as additional insured.

 

-53-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist; and

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto;

(c) since the date of the audited financial statements of the Borrower described
in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(d) the Borrower shall have delivered the required Notice of Borrowing; and

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

In addition to other conditions precedent herein set forth, if any Lender is a
Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Issuing Bank
will not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loans, unless in
each case it is satisfied that all related LC Exposure and Swingline Exposure of
such Defaulting Lender or Potential Defaulting Lender is fully covered or
eliminated by any combination satisfactory to the Issuing Bank or the Swingline
Lender, as the case may be, of the following:

(i) in the case of a Defaulting Lender, the LC Exposure and Swingline Exposure
of such Defaulting Lender is reallocated, as to outstanding and future Letters
of Credit and Swingline Exposure, to the Non-Defaulting Lenders as provided in
Section 2.24(a)(i); and

 

-54-



--------------------------------------------------------------------------------

(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.24(a)(ii), the Borrower Cash
Collateralizes its payment and reimbursement obligations with respect to such
Letter of Credit or Swingline Loan in an amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or Potential Defaulting Lender in respect of such Letter of
Credit or Swingline Loan, or the Borrower makes other arrangements satisfactory
to the Administrative Agent, the Issuing Bank and the Swingline Lender, as the
case may be, to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender;

provided that (a) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender or Potential Defaulting Lender, or cause
such Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting
Lender.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and each Lender as follows:

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been

 

-55-



--------------------------------------------------------------------------------

duly executed and delivered by the Borrower, and constitutes, and each other
Loan Document to which any Loan Party is a party, when executed and delivered by
such Loan Party, will constitute, valid and binding obligations of the Borrower
or such Loan Party (as the case may be), enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any judgment or order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, material agreement or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of its assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries.

Section 4.4. Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2013 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal year then ended reported on
by KPMG, LLP and (ii) the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of September 30, 2014, and the related
unaudited consolidated statements of income and cash flows for the fiscal
quarter and year-to-date period then ending, certified by a Responsible Officer.
Such financial statements fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of such dates and the consolidated results
of operations for such periods in conformity with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since December 31, 2013, there
have been no changes with respect to the Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b) Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, in each case which could reasonably be expected to have
a Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith.

Section 4.8. Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, (i) directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X or (ii) to finance or refinance any (A) commercial paper
issued by the Borrower or (B) any other Indebtedness, except for Indebtedness
that the Borrower incurred for general corporate or working capital purposes.
Neither the Borrower nor its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock” (as defined in Regulation U). Following
the application of the proceeds of any Loan, less than 25% of the value of the
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale, pledge or other restriction hereunder taken as a whole have been, and
will continue to be, represented by “margin stock” (as defined in Regulation U).

Section 4.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The “benefit obligations” of all Plans did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the “fair market value of the assets” of such Plans by more than

 

-57-



--------------------------------------------------------------------------------

$10,000,000. No event has occurred since the issuance of such financial
statements that would cause the “benefit obligations” of all Plans to exceed the
“fair market value of the assets” of such Plans by the dollar amount specified
in the previous sentence. The terms “benefit obligations” and “fair market value
of assets” shall be determined by and with such terms defined in accordance with
FASB ASC 715.

(b) Each Employee Benefit Plan is in compliance in all material respects with
the applicable provisions ERISA, the Code and other Requirements of Law. Except
with respect to Multiemployer Plans, each Qualified Plan (I) has received a
favorable determination from the IRS applicable to the Qualified Plan’s current
remedial amendment cycle (as described in Revenue Procedure 2007-44 or “2007-44”
for short), (II) has timely filed for a favorable determination letter from the
IRS during its staggered remedial amendment cycle (as defined in 2007-44) and
such application is currently being processed by the IRS, (III) has filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired or (IV) is maintained under a prototype or
volume submitter plan and may rely upon a favorable opinion or letter issued by
the IRS with respect to such prototype or volume submitter plan. No event has
occurred which would cause the loss of the Borrower’s or any ERISA Affiliate’s
reliance on the Qualified Plan’s favorable determination letter or opinion or
advisory letter.

(c) With respect to any Employee Benefit Plan that is a retiree welfare benefit
arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with Statement of FASB ASC 715.

(d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
an Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules with respect to any Employee Benefit Plan; and
(iii) neither the Borrower nor ERISA Affiliate has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Code, in connection with any Employee Benefit Plan, that would subject the
Borrower to a tax on prohibited transactions imposed by Section 502(i) of ERISA
or Section 4975 of the Code.

Section 4.11. Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, tradenames,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe on the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, would not have a Material Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates (it being acknowledged and agreed by the parties hereto that the
insurance coverage maintained by the Borrower and its Subsidiaries as of the
Closing Date satisfies the requirements of this clause (c)).

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading;

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority, which could reasonably be expected to have a Material Adverse Effect.
All payments due from the Borrower or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary as of the Closing Date.

Section 4.15. Foreign Assets Control Regulations, Etc. Neither the making of any
Loan nor the use of the proceeds thereof will violate (a) the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, (b) the Patriot
Act or (c) Executive Order No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism). Without limiting the foregoing, neither Borrower nor any of its
Subsidiaries is or will become a “blocked person” as described in Section 1 of
such Executive Order or engages or will engage in any dealings or transactions
with, or is otherwise associated with, any such blocked person.

 

-59-



--------------------------------------------------------------------------------

Section 4.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
hereby will violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of and interest on any Loan or any fee or any LC
Disbursements remains unpaid or any Letter of Credit remains unpaid:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Borrower, a copy of the annual audited report for such fiscal
year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, shareholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and reported on by KPMG,
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such fiscal year on a consolidated and consolidating basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous fiscal year, all certified by the
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

-60-



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with Article VI including calculations
demonstrating Borrower’s Minimum Timber Market Value for each month, and
(iii) stating whether any change in GAAP or the application thereof has occurred
since the date of the Borrower’s audited financial statements referred to in
Section 4.4 and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

(e) promptly upon the consummation of any offering of common or preferred stock
of the Borrower, notice thereof and the aggregate amount of proceeds raised
therefrom; and

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Documents and notices required to be delivered pursuant to Section 5.01(a), (b),
or (d), (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents or notices, or provides
a link thereto on the Borrower’s website on the Internet; or (ii) on which such
documents or notices are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents or notices to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopy or electronic mail) of the posting of any such documents.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents or notices referred to above, and in any event
shall have no responsibility to monitor compliance by the Loan Parties with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents or
notices.

 

-61-



--------------------------------------------------------------------------------

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

(f) Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its properties, except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount

 

-62-



--------------------------------------------------------------------------------

thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Appraisals Etc.

(a) The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.

(b) The Borrower will, and will cause each of its Subsidiaries to, deliver to
the Lenders such appraisals of the timber land of the Loan Parties as the
Administrative Agent may reasonably request at any time and from time to time,
such appraisals to be conducted by an appraiser, and in form and substance,
reasonably satisfactory to the Administrative Agent conducted at the expense of
the Lenders, unless an Event of Default has occurred and is continuing, at which
time such appraisals shall be conducted at the expense of the Borrower as
frequently as the Required Lenders shall request.

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to finance working capital needs, to finance acquisitions
and for other general corporate purposes of the Borrower and its Subsidiaries.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit shall be used for general corporate purposes.

 

-63-



--------------------------------------------------------------------------------

Section 5.10. Additional Subsidiaries. If any additional Subsidiary is acquired
or formed after the Closing Date, the Borrower will, within ten (10) Business
Days after such Subsidiary is acquired or formed, notify the Administrative
Agent and the Lenders thereof and will cause such Subsidiary to become a
Subsidiary Loan Party by executing agreements in the form of Annex I to the
Subsidiary Guarantee Agreement and Annex I to the Indemnity and Contribution
Agreement in form and substance satisfactory to the Administrative Agent and the
Required Lenders and will cause such Subsidiary to deliver simultaneously
therewith similar documents applicable to such Subsidiary required under
Section 3.1 as reasonably requested by the Administrative Agent.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan remains unpaid or any
fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

Section 6.1. Leverage Ratio. The Borrower and its Subsidiaries shall maintain as
of the last day of each fiscal quarter of the Borrower, a Leverage Ratio of not
greater than 0.65:1.00.

Section 6.2. Minimum Timber Market Value. The Borrower and its Subsidiaries
shall maintain a Timber Market Value greater than 175% of outstanding Total
Senior Indebtedness.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

Section 7.1. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Borrower and its Subsidiaries under the Loan Documents
(including without limitation Letters of Credit issued pursuant to
Section 2.23);

(b) Indebtedness of the Borrower or any Subsidiary existing on the date hereof
and set forth on Schedule 7.1 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets if secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such

 

-64-



--------------------------------------------------------------------------------

Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvements or extensions, renewals, and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof; provided further, that the aggregate principal amount of such
Indebtedness does not exceed $2,000,000 at any time outstanding;

(d) Indebtedness of the Borrower owing to any Subsidiary Loan Party and of any
Subsidiary Loan Party owing to the Borrower or any other Subsidiary Loan Party;

(e) Guarantees by the Borrower of Indebtedness of any Subsidiary Loan Party and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary Loan
Party;

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided, that such Indebtedness exists at the time that such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and the aggregate principal amount of
such Indebtedness permitted hereunder shall not exceed $5,000,000 outstanding at
any time;

(g) the Del-Tin Guarantee;

(h) Indebtedness in respect of obligations under Hedging Agreements permitted by
Section 7.10;

(i) Indebtedness incurred under a line of credit with BancorpSouth in an amount
not to exceed $1,000,000;

(j) Letters of credit (which are not issued pursuant to this Agreement) which
are issued in the ordinary course of business of the Borrower in an aggregate
stated amount not to exceed $5,000,000; and

(k) other unsecured Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except:

(a) Permitted Encumbrances;

(b) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;

(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease

 

-65-



--------------------------------------------------------------------------------

Obligations); provided, that (i) such Lien secures Indebtedness permitted by
Section 7.1(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(d) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
and

(e) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (d) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it or liquidate or dissolve; provided, that if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing (i) the Borrower or any Subsidiary
may merge with a Person if the Borrower (or such Subsidiary if the Borrower is
not a party to such merger) is the surviving Person, (ii) any Subsidiary may
merge into another Subsidiary; provided, that if any party to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person
and (iii) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, that any such merger involving a
Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any capital stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of a Person, or any
assets of any other Person that constitute a business unit or division of any
other Person, or create or form any Subsidiary (all of the foregoing being
collectively called “Investments”), except:

 

-66-



--------------------------------------------------------------------------------

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees constituting Indebtedness permitted by Section 7.1;

(d) Investments made by the Borrower in or to any Subsidiary Loan Party and by
any Subsidiary to the Borrower or in or to another Subsidiary Loan Party;

(e) Loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $500,000 at any time;

(f) Hedging Agreements permitted by Section 7.10; and

(g) Investments consisting of the Acquisition of assets of or equity interests
in a Person provided: (i) such Acquisition would not cause the Leverage Ratio or
the Minimum Timber Market Value covenants (each calculated on a Pro Forma Basis
taking into account such Acquisition) to be violated; (ii) no Default or Event
of Default exists or would exist taking into account such Acquisition; and
(iii) the Administrative Agent has received prior to such Acquisition, a Pro
Forma Compliance Certificate demonstrating compliance with clause (ii) of this
subsection.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or distribution on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of stock or Indebtedness subordinated to the Obligations of the
Borrower or any options, warrants, or other rights to purchase such stock or
such Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for (i) dividends payable by the Borrower in shares of any
class of its common stock, (ii) Restricted Payments made by any Subsidiary to
the Borrower or to another Subsidiary and (iii) cash dividends paid on, and cash
redemptions of, the common stock or preferred stock of the Borrower; provided,
that no Default or Event of Default has occurred and is continuing at the time
such dividend is paid or redemption is made.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s capital stock to any Person other than the Borrower (or to qualify
directors if required by applicable law), except (i) the sale of or other
disposition for fair market value of obsolete or worn out property, or other
property which is not necessary for strategic purposes or for operations, which
is disposed of in the ordinary course of business,

 

-67-



--------------------------------------------------------------------------------

(ii) the sale of inventory and Permitted Investments in the ordinary course of
business, (iii) the sale of timber land and real estate in connection with any
Asset Like Kind Exchange, (iv) other sales of assets not to exceed $5,000,000 in
the aggregate in any fiscal year of the Borrower or (v) the sale of assets in
the ordinary course of business not to exceed $1,000,000 at any one time.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly-owned Subsidiaries
not involving any other Affiliates and (c) any Restricted Payment permitted by
Section 7.5.

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document or the Note Purchase Agreement, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases restricting the assignment thereof.

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

Section 7.10. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Agreement entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Agreement under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any capital stock or any Indebtedness or
(ii) as a result of changes in the market value of any capital stock or any
Indebtedness) is not a Hedging Agreement entered into in the ordinary course of
business to hedge or mitigate risks.

 

-68-



--------------------------------------------------------------------------------

Section 7.11. Amendment to Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights in a
manner materially adverse to the Lenders under (a) its certificate of
incorporation, bylaws or other organizational documents or (b) the Note Purchase
Agreement.

Section 7.12. Accounting Changes. The Borrower will not, and will not permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required or permitted by GAAP, or change the fiscal year of
the Borrower or of any Subsidiary, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.13. Government Regulations. Neither the Borrower nor any of its
Subsidiaries will (a) be or become subject at any time to any law, regulation,
or list of any Governmental Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act. The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall not permit its Subsidiaries and its
and their respective directors, officers, employees and agents to use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 7.14. ERISA. The Borrower will not cause or permit to occur, and will
not cause or permit any ERISA Affiliate to cause or permit to occur, an ERISA
Event to the extent such ERISA Event could reasonably be expected to have a
Material Adverse Effect.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

-69-



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect (other than any representation or
warranty that is expressly qualified by a Material Adverse Effect or other
materiality, in which case such representation or warranty shall prove to be
incorrect in any respect) when made or deemed made or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, 5.3 (with respect to the Borrower’s existence)
or Articles VI or VII; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above), and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable; or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or

(g) the Borrower or any Subsidiary Loan Party shall (i) commence a voluntary
case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver,

 

-70-



--------------------------------------------------------------------------------

liquidator or other similar official for the Borrower or any such Subsidiary
Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Loan Party or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Loan Party or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(i) the Borrower or any Subsidiary Loan Party shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or

(k) Borrower shall fail to observe or perform any covenant or agreement in the
Del-Tin Guarantee and such failure shall remain unremedied after any cure period
or grace period therein; or

(l) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(n) a Change in Control shall occur or exist; or

(o) any provision of any Subsidiary Guarantee Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guarantee Agreement; or

(p) an “Event of Default” shall occur under any other Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event,

 

-71-



--------------------------------------------------------------------------------

the Administrative Agent may, and upon the written request of the Required
Lenders shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments,
whereupon the Commitment of each Lender shall terminate immediately;
(ii) declare the principal of and any accrued interest on the Loans, and all
other Obligations owing hereunder, to be, whereupon the same shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (g) or (h) shall occur, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent and the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for Letters of Credit pertaining to the Letters of Credit as fully as
the term “Administrative Agent” as used in this Article IX included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative

 

-72-



--------------------------------------------------------------------------------

Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except those discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.2); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under the Bankruptcy Code of the United
States of America (or similar debtor relief laws of the United States of America
or other applicable jurisdictions) or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any the
Bankruptcy Code of the United States of America (or similar debtor relief laws
of the United States of America or other applicable jurisdictions); and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2) or in the absence of its own gross negligence or willful
misconduct as determined by a final, non-appealable judgment by a court of
competent jurisdiction. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or an “Event of Default” hereunder) is given to the Administrative
Agent by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders acknowledges and agrees that outside legal
counsel to the Administrative Agent in connection with the preparation,
negotiation,

 

-73-



--------------------------------------------------------------------------------

execution, delivery and administration (including any amendments, waivers and
consents) of this Agreement and the other Loan Documents is acting solely as
counsel to the Administrative Agent and is not acting as counsel to any Lender
(other than the Administrative Agent and its Affiliates) in connection with this
Agreement, the other Loan Documents or any of the transactions contemplated
hereby or thereby.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

 

-74-



--------------------------------------------------------------------------------

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank and/or the Swingline Lender may,
upon prior written notice to the Borrower and the Administrative Agent, resign
as Issuing Bank or Swingline Lender, respectively, effective at the close of
business on a date specified in such notice (which date may not be less than
five Business Days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

-75-



--------------------------------------------------------------------------------

Section 9.10. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

-76-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

   Deltic Timber Corporation    210 East Elm Street    El Dorado, Arkansas 71730
   Attention: Ken Mann, Vice President, CFO &   

Treasurer

   Telecopy Number: (870) 881-6457

To the Administrative

  

Agent:

   SunTrust Bank    3333 Peachtree Road, NE    7th Floor    Atlanta, Georgia
30326    Attention: Henry Spark    Telecopy Number: 404-926-5258

With a copy to:

   SunTrust Bank    Agency Services    303 Peachtree Street, N. E./ 25th Floor
   Atlanta, Georgia 30308    Attention: Mr. Doug Weltz    Telecopy Number: (404)
495-2170    and    Alston & Bird LLP    1201 West Peachtree Street    Atlanta,
Georgia 30309    Attention: Rick D. Blumen, Esq.    Telecopy: (404) 253-8366

To the Issuing Bank:

   SunTrust Bank    245 Peachtree Center Avenue    17th FL, Mail Code
GA-ATL-3707    Atlanta, Georgia 30303    Attention: Standby Letter of Credit
Department    Telecopy Number: (404) 588-8129

 

-77-



--------------------------------------------------------------------------------

To the Swingline Lender:

   SunTrust Bank    Agency Services    303 Peachtree Street, N.E./25th Floor   
Atlanta, Georgia 30308    Attention: Mr. Doug Weltz    Telecopy Number: (404)
221-2001

To any other Lender:

  

the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance

Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon receipt; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(b) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone, facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan

 

-78-



--------------------------------------------------------------------------------

Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly adversely affected thereby, (iii) postpone the
date fixed for any scheduled payment of any principal (excluding any mandatory
prepayment) of, or interest on, any Loan or LC Disbursement or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender directly adversely affected thereby,
(iv) change Section 2.8(b) or Section 2.20 (b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender directly adversely affected thereby, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release the Borrower or any guarantor or limit the liability of the
Borrower under the Loan Documents or any such guarantor under any guaranty
agreement, without the written consent of each Lender; (vii) release all or
substantially all collateral (if any) securing any of the Obligations, without
the written consent of each Lender; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, (x) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Revolving Commitment
of such Defaulting Lender may not be increased or extended without the consent
of such Lender and (y) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Revolving Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Section 2.18,
Section 2.19, Section 2.20 and Section 10.3, such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of this Section

 

-79-



--------------------------------------------------------------------------------

notwithstanding (i) any attempted cure or other action taken by the Borrower or
any other Person subsequent to the occurrence of such Event of Default or
(ii) any action taken or omitted to be taken by the Administrative Agent or any
Lender prior to or subsequent to the occurrence of such Event of Default (other
than the granting of a waiver in writing in accordance with the terms of this
Section).

Section 10.3. Expenses; Indemnification

(a) The Borrower shall pay (i) all reasonable and documented, out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket costs and expenses (including,
without limitation, the reasonable and documented fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all reasonable losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any outside counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have

 

-80-



--------------------------------------------------------------------------------

resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all stamp,
documentary, and other similar filing fees or taxes with respect to the
perfection or maintenance of any Lien, if any, in favor of the Administrative
Agent granted under any Loan Documents and save the Administrative Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such fees or taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, neither the Borrower nor any
other Loan Party shall assert, and each Loan Party hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof. To the
extent permitted by applicable law, neither the Administrative Agent nor any
Lender will assert, and each Lender and the Administrative Agent hereby waives,
any claim against Borrower or any Loan Party, on any theory of liability, for
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Agreement or any
agreement or instrument contemplated hereby or the transactions contemplated
therein.

(f) All amounts due under this Section shall be payable on the Closing Date if
due on such date or, with respect to any other amounts, within ten (10) Business
Days after Borrower’s receipt of written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of

 

-81-



--------------------------------------------------------------------------------

pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such lower amount unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition:

 

-82-



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consent of the Issuing Bank and Swingline Lender shall be required for
any assignment.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.19
if such assignee is a Foreign Lender.

(v) No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

-83-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3) with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent five (5) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute an “Indemnitee”
for purposes of Section 10.3.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any Person (other than a natural person, a Defaulting
Lender, the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such

 

-84-



--------------------------------------------------------------------------------

Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 2.19(e) with respect
to any payments made by such Lender to its Participant(s).

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.17, 2.18 and 2.19 (subject to the
requirements and limitations therein, including the requirements under
Section 2.19(g) (it being understood that the documentation required under
Section 2.19(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 and 2.22 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.17 and 2.19, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.22 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.20(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

-85-



--------------------------------------------------------------------------------

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

(b) The Borrower hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the United States District Court of the Northern
District of Georgia, and of any state court of the State of Georgia located in
Fulton County and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Georgia state court or,
to the extent permitted by applicable law, such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower in the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)

 

-86-



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender or the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agrees promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender and the Issuing
Bank, as the case may be; provided, that the failure to give such notice shall
not affect the validity of such set-off and application.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or by email, in .pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart of a signature page of this Agreement and any other Loan
Document by telecopy or by email, in pdf format, shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding, and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.17, 2.18, 2.19, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and, the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, the
making of the Loans and the issuance of the Letter of Credit.

 

-87-



--------------------------------------------------------------------------------

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof.

Section 10.11. Confidentiality. The Administrative Agent, the Issuing Bank and
each Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender, including without limitation accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, the
Issuing Bank any Lender or any Related Party of any of the foregoing on a
nonconfidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, and
(ix) subject to provisions substantially similar to this Section 10.11, to any
actual or prospective assignee or Participant, or (vi) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate or company seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

 

-88-



--------------------------------------------------------------------------------

Section 10.14. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.15. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.
Each Loan Party shall, and shall cause each of its Subsidiaries to, provide to
the extent commercially reasonable, such information and take such other actions
as are reasonably requested by the Administrative Agent or any Lender in order
to assist the Administrative Agent and the Lenders in maintaining compliance
with the Patriot Act.

Section 10.16. No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders and
the Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
any Lender or the Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, each Lender and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender or the Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender or the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

-89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DELTIC TIMBER CORPORATION By:  

/s/ Ray C. Dillon

Name:   Ray C. Dillon Title:   President & CEO

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Administrative Agent, Issuing Bank, Swingline

Lender and a Lender

By:  

/s/ Henry J. Spark

Name:   Henry Spark Title:   Vice President

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender By:  

/s/ Janice T. Thede

Name:   Janice T. Thede Title:   Vice President

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Bryan W. Ford

Name:   Bryan W. Ford Title:   Senior Vice President

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Tracy L. Duke

Name:   Tracy L. Duke Title:   SVP

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

BANCORPSOUTH BANK,

as a Lender

By:  

/s/ Ronald L. Hendrix

Name:   Ronald L. Hendrix Title:   Executive Vice President

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A,

as a Lender

By:  

/s/ Lisa M. Chrzanowski

Name:   Lisa M. Chrzanowski Title:   SVP

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as a Lender

By:  

/s/ Jeff Geisbauer

Name:   Jeff Geisbauer Title:   Executive Director By:  

/s/ Robert M. Mandula

Name:   Robert M. Mandula Title:   Managing Director

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

IBERIABANK,

as a Lender

By:  

/s/ Kelly Rose

Name:   Kelly Rose Title:   Vice President

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ Sarah Bryson

Name:   Sarah Bryson Title:   Vice President

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Kristi Parker

Name:   Kristi Parker Title:   Authorized Signer

 

[Signature page to Deltic Timber Second Amended and Restated Revolving Credit
Agreement]



--------------------------------------------------------------------------------

Schedule I

APPLICABLE MARGINS AND COMMITMENT FEE PERCENTAGE

 

(Expressed as Basis Points Per Annum)    Revolving Credit Facility     
Consolidated Total Debt to Consolidated Total Capital      Level I      Level II
     Level III      Level IV  

Facility Pricing

     <40.0%       ³
  40.0% &
<50.0%   
      ³
  50.0% &
<60.0%   
      ³ 60.0%   

Applicable Margin for Eurodollar Loans

     137.5         150.0         175.0         200.0   

Applicable Margin for Base Rate Loans

     37.5         50.0         75.0         100.0   

Commitment Fee Percentage

     20.0         25.0         30.0         35.0   

 

 

Schedule I



--------------------------------------------------------------------------------

Schedule II

REVOLVING COMMITMENT AMOUNTS

 

Lender    Revolving Commitment  

SunTrust Bank

   $  63,000,000   

American Agcredit, PCA

     60,000,000   

Regions Bank

     60,000,000   

Wells Fargo Bank, N.A.

     60,000,000   

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

     45,000,000   

BancorpSouth Bank

     40,000,000   

IBERIABANK

     32,000,000   

Bank of America, N.A.

     30,000,000   

Branch Banking and Trust Company

     30,000,000   

JPMorgan Chase Bank, N.A.

     10,000,000   

Total:

   $  430,000,000   

 

Schedule II



--------------------------------------------------------------------------------

Schedule 2.23

EXISITING LETTERS OF CREDIT

None

 

Schedule 2.23



--------------------------------------------------------------------------------

SCHEDULE 4.14

SUBSIDIARIES

 

    

State of

Incorporation

  

Type

Deltic Timber Purchasers, Inc.    Arkansas    C-Corp Chenal Properties, Inc.   
Arkansas    C-Corp Chenal Country Club, Inc.    Arkansas    C-Corp Del-Tin Fiber
L.L.C.    Arkansas    LLC

 

Schedule 4.14



--------------------------------------------------------------------------------

SCHEDULE 7.1

OUTSTANDING INDEBTEDNESS

Letters of Credit

 

Issuing Bank

   Beneficiary      Amount      Expiry
Date      Description  

BancorpSouth

     US Forest Service         30,000         11/26/2015         Timber Contract
        US Forest Service         66,000         11/1/2015         Timber
Contract         US Forest Service         97,000         11/17/2016        
Timber Contract         US Forest Service         74,000         11/1/2015      
  Timber Contract         US Forest Service         53,000         11/1/2016   
     Timber Contract         US Forest Service         40,000         6/12/2017
        Timber Contract         US Forest Service         54,000        
6/24/2018         Timber Contract         US Forest Service         32,000      
  11/3/2016         Timber Contract         US Forest Service         91,000   
     11/25/2018         Timber Contract         US Forest Service         17,000
        6/29/2019         Timber Contract         US Forest Service        
66,000         9/30/2019         Timber Contract         

 

 

       

Total Letters of Credit

  

     620,000               

 

 

       

Notes Payable

 

Beneficiary

   Amount      Interest Rate     Due Date  

SunTrust Bank (Revolver)

   $ 135,000,000         Various        5/1/2018   

American AgCredit

     40,000,000         6.10 %      12/18/2016      

 

 

      

Total Notes Payable

   $ 175,000,000           

 

 

      

Del-Tin Taxable Bonds

 

Letter of Credit Guaranty - Del-Tin Bonds

   $ 29,688,750      

 

 

 

Total Outstanding Indebtedness

   $  205,308,750      

 

 

 

 

Schedule 7.1



--------------------------------------------------------------------------------

SCHEDULE 7.2

EXISTING LIENS

UCC-1 Financing Statement filed on July 07, 2011 with the Arkansas Secretary of
State naming Del-Tin Fiber L.L.C. (“Del-Tin”), as debtor, and SunTrust Bank, as
Administrative Agent, as Secured Party, and listing all assets of Del-Tin. The
foregoing Financing Statement relates to a Lien granted by Del-Tin in connection
with obligations under that certain Amended and Restated Letter of Credit
Agreement dated as of July 21, 2011 by and among Del-Tin, the lenders from time
to time a party thereto and SunTrust Bank, as Administrative Agent.

 

Schedule 7.2



--------------------------------------------------------------------------------

SCHEDULE 7.4

EXISTING INVESTMENTS

None

 

Schedule 7.4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

[$                     ]       Atlanta, Georgia                            ,
20[     ]

FOR VALUE RECEIVED, the undersigned, Deltic Timber Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, on the Commitment
Termination Date (as defined in the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto and SunTrust, as
Administrative Agent for the Lenders), the lesser of the principal sum of
[amount of such Lender’s Revolving Commitment] and the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, in lawful money of the United States of
America in immediately available funds, and to pay interest from the date hereof
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender. Terms not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

The Borrower promises to pay Default Interest, on demand, on the terms and
conditions set forth in the Credit Agreement.

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

This Revolving Credit Note is given in substitution and replacement of that
certain Revolving Credit Note dated May 2, 2013, in the principal amount of [$
                    ], executed by the Borrower in favor of the Lender in
connection with the Existing Credit Agreement.

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS

 

Exhibit A - 1



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

DELTIC TIMBER CORPORATION By:  

 

      Name:       Title:

 

Exhibit A - 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount and
Type of Loan    Payments of
Principal    Unpaid
Principal
Balance of
Note    Name of Person
Making
Notation

 

Exhibit A - 3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWINGLINE NOTE

 

$10,000,000.00               Atlanta, Georgia                            ,
20[     ]

FOR VALUE RECEIVED, the undersigned, DELTIC TIMBER CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK (the
“Swingline Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, on the
Commitment Termination Date (as defined in the Second Amended and Restated
Revolving Credit Agreement dated as of November 18, 2014 (as the same may be
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
SunTrust, as Administrative Agent for the Lenders), the lesser of the principal
sum of Ten Million and No/100 Dollars ($10,000,000.00) and the aggregate unpaid
principal amount of all Swingline Loans made by the Swingline Lender to the
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in immediately available funds, and to pay interest from the date
hereof on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Swingline Lender. Terms not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

The Borrower promises to pay Default Interest, on demand, on the terms and
conditions set forth in the Credit Agreement.

All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.

This Swingline Note is given in substitution and replacement of that certain
Swingline Note dated May 2, 2013, in the principal amount of $10,000,000.00,
executed by the Borrower in favor of the Swingline Lender in connection with the
Existing Credit Agreement.

This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified. THIS

 

Exhibit B - 1



--------------------------------------------------------------------------------

SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

DELTIC TIMBER CORPORATION By:  

 

      Name:       Title:

 

Exhibit B - 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount and
Type of Loan    Payments of
Principal    Unpaid
Principal
Balance of
Note    Name of Person
Making
Notation

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

                     , 20[     ]

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit C - 1



--------------------------------------------------------------------------------

foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.      Assignor[s]:

  

 

     

 

  

[Assignor [is] [is not] a Defaulting Lender]

  

2.      Assignee[s]:

  

 

     

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.      Borrower(s):

   Deltic Timber Corporation

4.      Administrative Agent:

  

SunTrust Bank, as the administrative agent under the Credit Agreement

5.      Credit Agreement:

  

The Second Amended and Restated Revolving Credit Agreement dated as of November
18, 2014 among Deltic Timber Corporation, the Lenders parties thereto, SunTrust
Bank, as Administrative Agent, and the other agents parties thereto

6. Assigned Interest[s]:      

 

Assignor[s]5

   Assignee[s]6    Aggregate Amount
of
Commitment/Loans
for all Lenders7      Amount of
Commitment/
Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans8      CUSIP
Number       $         $           %             $         $           %      
      $         $           %      

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit C - 2



--------------------------------------------------------------------------------

[7. Trade Date:                             ]9

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10

 

[NAME OF ASSIGNOR]

By:  

 

  Title:

 

 

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

Exhibit C - 3



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]12 Accepted: SUNTRUST BANK, as     Administrative Agent By:  

 

  Title: [Consented to:]13 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit C - 4



--------------------------------------------------------------------------------

ANNEX 1

DELTIC TIMBER CORPORATION

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.4(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the

 

Exhibit C - 5



--------------------------------------------------------------------------------

Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.14 Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of [New York].

  

 

14  The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 

Exhibit C - 6



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUBSIDIARY GUARANTEE AGREEMENT]

SUBSIDIARY GUARANTEE AGREEMENT dated as of November 18, 2014, among each of the
Subsidiaries listed on Schedule I hereto (each such subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of DELTIC TIMBER CORPORATION, a
Delaware corporation (the “Borrower”), and SUNTRUST BANK, a Georgia banking
corporation as administrative agent (the “Administrative Agent”) for the Lenders
(as defined in the Credit Agreement referred to below).

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 18, 2014 (as the same may be amended, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and
SunTrust Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Swingline Lender and Issuing Bank (in such capacity,
the “Issuing Bank”). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Guarantors is a direct or indirect wholly-owned
Subsidiary of the Borrower and acknowledges that it will derive substantial
benefit from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the Issuing Bank. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned on,
among other things, the execution and delivery by the Guarantors of a Subsidiary
Guarantee Agreement in the form hereof. As consideration therefor and in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit, the Guarantors are willing to execute this Subsidiary Guarantee
Agreement.

For purposes of this Agreement, the following terms when used in this Agreement
shall have the meanings assigned to them below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Obligations (as
defined below) of such Guarantor is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Obligations of such Guarantor becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Obligations are or
become illegal.

 

Exhibit D - 1



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Administrative Agent
and the Lenders under the Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Loan Parties under or pursuant to the Credit Agreement and
the other Loan Documents; and (c) the due and punctual payment and performance
of all obligations of the Borrower, monetary or otherwise, under each Hedging
Agreement entered into with a counterparty that was a Lender or an Affiliate of
a Lender at the time such Hedging Agreement was entered into (all the monetary
and other obligations referred to in the preceding clauses (a) through (c) being
collectively called the “Obligations”; provided, that “Obligations” shall not
include any Excluded Swap Obligations). Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce or exercise any right or remedy against
the Borrower or any other Guarantor under the provisions of the Credit
Agreement, any other Loan Document or otherwise, (b) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any other Loan Document, any Guarantee or any other
agreement, including with respect to any other Guarantor under this Agreement,
or (c) the failure to perfect any security interest in, or the release of, any
of the security held by or on behalf of the Administrative Agent or any Lender.

 

Exhibit D - 2



--------------------------------------------------------------------------------

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any of the security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any Lender in favor of the Borrower or any other person.

SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to the extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of each Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).

SECTION 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower, other than the final and indefeasible payment in full in cash of the
Obligations. The Administrative Agent and the Lenders may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other guarantor, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in cash.
Pursuant to applicable law, each Guarantor waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.

SECTION 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any Lender
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other Loan Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for the benefit of the
Lenders in cash the amount of such unpaid Obligations. Upon payment by any
Guarantor of any sums to the Administrative Agent, all rights of such Guarantor
against the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations. In addition, any indebtedness of the
Borrower now

 

Exhibit D - 3



--------------------------------------------------------------------------------

or hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full in cash of the Obligations. If any amount shall
erroneously be paid to any Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of the Borrower, such amount shall be held in trust for the benefit
of the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

SECTION 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the
Lenders will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.

SECTION 8. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.

SECTION 9. Termination. The guarantees made hereunder (a) shall terminate when
all the Obligations have been paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement, the LC Exposure has been
reduced to zero and the Issuing Bank has no further obligation to issue Letters
of Credit under the Credit Agreement and (b) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by any Lender or
any Guarantor upon the bankruptcy or reorganization of the Borrower, any
Guarantor or otherwise. In connection with the foregoing, the Administrative
Agent shall execute and deliver to such Guarantor or Guarantor’s designee, at
such Guarantor’s expense, any documents or instruments which such Guarantor
shall reasonably request from time to time to evidence such termination and
release.

SECTION 10. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Borrower or any Guarantor for liquidation or reorganization, should the Borrower
or any Guarantor become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of the Borrower’s or any Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,” “fraudulent conveyance,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned for any reason, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on

 

Exhibit D - 4



--------------------------------------------------------------------------------

behalf of the Guarantors that are contained in this Agreement shall bind and
inure to the benefit of each party hereto and their respective successors and
assigns. This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent, and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the Lenders, and their respective successors and
assigns, except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void). If all of the capital stock of a Guarantor is sold, transferred
or otherwise disposed of pursuant to a transaction permitted by the Credit
Agreement, such Guarantor shall be released from its obligations under this
Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 12. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent of any in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and of the Administrative Agent hereunder and
of the Lenders under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver and consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).

SECTION 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.

SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or the other

 

Exhibit D - 5



--------------------------------------------------------------------------------

Loan Document shall be considered to have been relied upon by the Administrative
Agent and the Lenders and shall survive the making by the Lenders of the Loans
and the issuance of the Letters of Credit by the Issuing Bank regardless of any
investigation made by any of them or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any other fee or amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or the LC Exposure does not equal zero and as
long as the Commitments have not been terminated.

(b) In the event one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11), and shall become
effective as provided in Section 11. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.3 of the Credit Agreement shall be applicable to this Agreement.

SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any Georgia State court or Federal court of the
United States of America sitting in Atlanta, Georgia, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Georgia State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Guarantor or its properties in the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any Georgia
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Exhibit D - 6



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence on the date of
the Credit Agreement is required to enter into this Agreement as a Guarantor
upon becoming Subsidiary Loan Party. Upon execution and delivery after the date
hereof by the Administrative Agent and such Subsidiary of an instrument in the
form of Annex 1, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

SECTION 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and the Issuing Bank are hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such Lender
or the Issuing Bank to or for the credit or the account of any Guarantor against
any or all the obligations of such Guarantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Lender or the Issuing
Bank, irrespective of whether or not such Person shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender and the Issuing Bank under this
Section 21 are in addition to other rights and remedies (including other rights
of setoff) which such Lender or the Issuing Bank, as the case may be, may have.

 

Exhibit D - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DELTIC TIMBER PURCHASERS, INC. By:       Name:   Title: CHENAL PROPERTIES, INC.
By:       Name:   Title: CHENAL COUNTRY CLUB, INC. By:       Name:   Title:
DEL-TIN FIBER L.L.C. By:       Name:   Title: SUNTRUST BANK, as Administrative
Agent By:       Name:   Title:

 

Exhibit D - 8



--------------------------------------------------------------------------------

SCHEDULE I TO THE

SUBSIDIARY GUARANTEE AGREEMENT

 

Guarantor(s)

    

Address

Deltic Timber Purchasers, Inc.      For all Guarantors: Chenal Properties, Inc.
     210 East Elm Street Chenal Country Club, Inc.      El Dorado, Arkansas
71730 Del-Tin Fiber L.L.C.     

 

Exhibit D - 9



--------------------------------------------------------------------------------

ANNEX 1 TO THE

SUBSIDIARY GUARANTEE AGREEMENT

SUPPLEMENT NO. [            ] dated as of [            ], to the Subsidiary
Guarantee Agreement (the “Guarantee Agreement”) dated as of November 18, 2014
among each of the subsidiaries listed on Schedule I thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
DELTIC TIMBER CORPORATION, a Delaware corporation (the “Borrower”), and SUNTRUST
BANK, a Georgia banking corporation, as Administrative Agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

A. Reference is made to the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and SunTrust Bank, as Administrative Agent, swingline lender and Issuing Bank
(in such capacity, the “Issuing Bank”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Subsidiary Loan Party. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries of the Borrower may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

 

Exhibit D - 10



--------------------------------------------------------------------------------

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name of New Guarantor] By:       Name:   Title:   Address:

 

Exhibit D - 11



--------------------------------------------------------------------------------

SUNTRUST BANK, as

Administrative Agent

By:       Name:   Title:

 

Exhibit D - 12



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT]

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of November 18, 2014,
among DELTIC TIMBER CORPORATION, a Delaware corporation (the “Borrower”), each
Subsidiary listed on Schedule I hereto (the “Guarantors”), SUNTRUST BANK, a
Georgia banking corporation, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

Reference is made to (a) the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and SunTrust Bank, as Administrative Agent, swingline lender and Issuing Bank
(in such capacity, the “Issuing Bank”), and (b) the Subsidiary Guarantee
Agreement dated as November 18, 2014, among the Guarantors and the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Guarantee Agreement”). Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. The Guarantors have guaranteed such Loans and the other Obligations
(as defined in the Guarantee Agreement) of the Borrower under the Credit
Agreement pursuant to the Guarantee Agreement. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit are conditioned
on, among other things, the execution and delivery by the Borrower and the
Guarantors of an agreement in the form hereof.

Accordingly, the Borrower, each Guarantor and the Administrative Agent agree as
follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), the Borrower agrees that, in the event a payment shall be
made by any Guarantor under the Guarantee Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment.

SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Guarantee Agreement and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 1, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth

 

Exhibit E - 1



--------------------------------------------------------------------------------

of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2 shall be
subrogated to the rights of such Claiming Guarantor under Section 1 to the
extent of such payment.

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 1 and 2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash, and so long as the LC Exposure has not been reduced to
zero or any of the Commitments under the Credit Agreement have not been
terminated, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Lender or any Guarantor upon the bankruptcy
or reorganization of the Borrower, any Guarantor or otherwise.

SECTION 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the
Administrative Agent or any Guarantor to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy by the
Administrative Agent or any Guarantor preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. None of the Administrative Agent and the Guarantors shall be deemed to have
waived any rights hereunder unless such waiver shall be in writing and signed by
such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Guarantee Agreement and addressed as specified
therein.

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties

 

Exhibit E - 2



--------------------------------------------------------------------------------

that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns. Neither the Borrower nor any Guarantor
may assign or transfer any of its rights or obligations hereunder (and any such
attempted assignment or transfer shall be void) without the prior written
consent of the Required Lenders. Notwithstanding the foregoing, at the time any
Guarantor is released from its obligations under the Guarantee Agreement in
accordance with such Guarantee Agreement and the Credit Agreement, such
Guarantor will cease to have any rights or obligations under this Agreement.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Borrower and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the
Administrative Agent, the Lenders and each Guarantor and shall survive the
making by the Lenders of the Loans and the issuance of the Letters of Credit by
the Issuing Bank, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loans or any other fee or amount
payable under the Credit Agreement or this Agreement or under any of the other
Loan Documents is outstanding and unpaid or the LC Exposure does not equal zero
and as long as the Commitments have not been terminated.

(b) In case one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts) each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Administrative Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 12. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, each Subsidiary Loan Party of the Borrower that was not in existence
or not such a Subsidiary Loan Party on the date of the Credit Agreement is
required to enter into the Guarantee Agreement as Guarantor upon becoming such a
Subsidiary Loan Party. Upon the execution and delivery, after the date hereof,
by the Administrative Agent and such Subsidiary of an instrument in the form of
Annex I hereto, such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor hereunder. The execution
and delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

Exhibit E - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

DELTIC TIMBER CORPORATION By:       Name:   Title: DELTIC TIMBER PURCHASERS,
INC. By:       Name:   Title: CHENAL PROPERTIES, INC. By:       Name:   Title:
CHENAL COUNTRY CLUB, INC. By:       Name:   Title: DEL-TIN FIBER L.L.C. By:    
  Name:   Title:

SUNTRUST BANK, as

Administrative Agent

By:  

 

  Name:   Title:

 

Exhibit E - 4



--------------------------------------------------------------------------------

SCHEDULE I

TO THE INDEMNITY, SUBROGATION

AND CONTRIBUTION AGREEMENT

 

Guarantor(s)

  

Address

Deltic Timber Purchasers, Inc.    For all Guarantors: Chenal Properties, Inc.   
210 East Elm Street Chenal Country Club, Inc.    El Dorado, Arkansas 71730
Del-Tin Fiber L.L.C.   

 

Exhibit E - 5



--------------------------------------------------------------------------------

ANNEX I TO

THE INDEMNITY, SUBROGATION AND

CONTRIBUTION AGREEMENT

SUPPLEMENT NO. [            ] dated as of [            ], to the Indemnity,
Subrogation and Contribution Agreement dated as of November 18, 2014 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”) among DELTIC TIMBER
CORPORATION, a Delaware corporation (the “Borrower”), each Subsidiary listed on
Schedule I thereto (the “Guarantors”) and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

A. Reference is made to (a) the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and SunTrust Bank, as the Administrative Agent, swingline lender and Issuing
Bank (in such capacity, the “Issuing Bank”), and (b) the Subsidiary Guarantee
Agreement dated as November 18, 2014, among the Guarantors and the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Guarantee Agreement”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Credit Agreement.

C. The Borrower and the Guarantors have entered into the Indemnity, Subrogation
and Contribution Agreement in order to induce the Lenders to make Loans and the
Issuing Bank to issue Letters of Credit. Pursuant to Section 5.10 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into the Guarantee Agreement as a Guarantor upon becoming a Subsidiary Loan
Party. Section 12 of the Indemnity, Subrogation and Contribution Agreement
provides that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as

 

Exhibit E - 6



--------------------------------------------------------------------------------

Guarantor thereunder. Each reference to a Guarantor in the Indemnity,
Subrogation and Contribution Agreement shall be deemed to include the New
Guarantor. The Indemnity, Subrogation and Contribution Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts) each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signature of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Guarantor shall
be given to it at the address set forth under its signature.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

Exhibit E - 7



--------------------------------------------------------------------------------

[Name of New Guarantor] By:       Name:   Title:   Address: SUNTRUST BANK, as
Administrative Agent By:       Name:   Title:

 

Exhibit E - 8



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO.             TO THE INDEMNITY,

SUBROGATION AND CONTRIBUTION AGREEMENT

Guarantors

 

Name

  

Address

 

Exhibit E - 9



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention:

Dear Sirs:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 18, 2014 (as in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes a Notice of
Revolving Borrowing, and the Borrower hereby requests a Revolving Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing requested hereby:

 

  (A) Aggregate principal amount of Revolving Borrowing 1/:

 

  (B) Date of Revolving Borrowing (which is a Business Day):

 

  (C) Interest Rate basis 2/:

 

  (D) Interest Period 3/:

 

  (E) Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

Very truly yours,

 

DELTIC TIMBER CORPORATION

By:       Name:   Title:

1/ Not less than $2,000,000 and an integral multiple of $1,000,000.

2/ Eurodollar Borrowing or Base Rate Borrowing.

3/ Which must comply with the definition of “Interest Period” and end not later
than the Commitment Termination Date.

 

Exhibit 2.3 - 1



--------------------------------------------------------------------------------

EXHIBIT 2.5

FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention:

Dear Sirs:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 18, 2014 (as in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes a Notice of
Revolving Borrowing, and the Borrower hereby requests a Revolving Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing requested hereby:

(A) Principal amount of Swingline Loan:

(B) Date of Swingline Loan (which is a Business Day)

(C) Location and number of Borrower’s account to which proceeds of Swingline
Loan are to be disbursed:                                         

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

Very truly yours,

 

DELTIC TIMBER CORPORATION

By:       Name:   Title:

 

Exhibit 2.5 - 1



--------------------------------------------------------------------------------

EXHIBIT 2.7

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, GA 30308

Attention:

Dear Sirs:

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 18, 2014 (as in effect on the date hereof, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes a Notice of
Conversion/Continuation and the Borrower hereby requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:

 

  (A) Revolving Borrowing to which this request applies:                    

 

  (B) Principal amount of Revolving Borrowing to be converted/continued
:                    

 

  (C) Effective date of election (which is a Business Day):                    

 

  (D) Interest rate basis:                    

 

  (E) Interest Period:                    

 

Very truly yours, DELTIC TIMBER CORPORATION By:  

 

Name:   Title:  

 

Exhibit 2.7 - 1



--------------------------------------------------------------------------------

EXHIBIT 2.19-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Deltic Timber Corporation, each lender from time to time party thereto and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 2.19-1



--------------------------------------------------------------------------------

EXHIBIT 2.19-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Deltic Timber Corporation, each lender from time to time party thereto and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 2.19-2



--------------------------------------------------------------------------------

EXHIBIT 2.19-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Deltic Timber Corporation, each lender from time to time party thereto and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 2.19-3



--------------------------------------------------------------------------------

EXHIBIT 2.19-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of November 18, 2014 (as the same may be amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Deltic Timber Corporation, each lender from time to time party thereto and
SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit 2.19-4



--------------------------------------------------------------------------------

EXHIBIT 3.1(B)(V)

FORM OF SECRETARY’S CERTIFICATE OF DELTIC TIMBER CORPORATION

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 18, 2014 (the “Credit Agreement”), among Deltic Timber
Corporation (the “Borrower”), the lenders named therein, and SunTrust Bank, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. This certificate is being delivered pursuant to Section 3.1
of the Credit Agreement.

I, [            ], Secretary of the Borrower, DO HEREBY CERTIFY that:

(a) there have been no amendments or supplements to, or restatements of, the
articles of incorporation of the Borrower delivered pursuant to Section 3.1 of
the Credit Agreement;

(b) no proceeding have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its corporate rights;

(c) annexed hereto as Exhibit A is a true and correct copy of the Bylaws of the
Borrower as in effect on [Date]/ and at all times thereafter through the date
hereof;

(d) annexed hereto as Exhibit B is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Borrower at a meeting
of said Board of Directors duly called and held on [Date], which resolutions are
the only resolutions adopted by the Board of Directors of the Borrower or any
committee thereof relating to the Credit Agreement and the other Loan Documents
to which the Borrower is a party and the transactions contemplated therein and
have not been revoked, amended, supplemented or modified and are in full force
and effect on the date hereof; and

(e) each of the persons named below is and has been at all times since [date] a
duly elected and qualified officer of the Borrower holding the respective office
set forth opposite his or her name and the signature set forth opposite of each
such person is his or her genuine signature:

 

Name

  

Title

  

Specimen Signature

[Include all officers who are

signing the Credit Agreement

or any other Loan Documents.]

 

Exhibit 3.1(B)(V) - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name this 18 day of November,
2014.

 

 

 

Secretary

I, [            ], [            ] of the Borrower, do hereby certify that
[            ] has been duly elected, is duly qualified and is the [Assistant]
Secretary of the Borrower, that the signature set forth above is [his/her]
genuine signature and that [he/she] has held such office at all times since
[            ].

IN WITNESS WHEREOF, I have hereunto signed my name this 18 day of November,
2014.

 

DELTIC TIMBER CORPORATION

 

Title:

 

Exhibit 3.1(B)(V) - 2



--------------------------------------------------------------------------------

EXHIBIT 3.1(B)(VIII)

FORM OF OFFICER’S CERTIFICATE

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 18, 2014 (the “Credit Agreement”), among Deltic Timber
Corporation (the “Borrower”), the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This certificate is being delivered
pursuant to Section 3.1(b)(viii) of the Credit Agreement.

I, [            ], [            ] of the Borrower, DO HEREBY CERTIFY that:

(a) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof; and

(b) no Default or Event of Default has occurred and is continuing at the date
hereof; and

(c) since December 31, 2013, which is the date of the most recent financial
statements described in Section 5.1(a) of the Credit Agreement, there has been
no change which has had or could reasonably be expected to have a Material
Adverse Effect; and

(d) no litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

IN WITNESS WHEREOF, I have hereunto signed my name this 18 day of November,
2014.

 

DELTIC TIMBER CORPORATION

 

          Name:           Title:

 

Exhibit 3.1(B)(VIII) - 1